


Exhibit 10.1






BRIDGE CREDIT AGREEMENT
among
THE SOUTHERN COMPANY,
as the Borrower,
THE LENDERS IDENTIFIED HEREIN,
and
CITIBANK, N.A.,
as Administrative Agent
Dated as of September 30, 2015
 

CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
ARTICLE I
 
 
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
Section 1.1
Definitions
6


Section 1.2
Computation of Time Periods and Other Definitional Provisions
21


Section 1.3
Accounting Terms
22


Section 1.4
Rounding Rates
22


 
 
 
 
ARTICLE II
 
 
 
 
 
THE LOAN
 
 
 
 
Section 2.1
The Loan
23


Section 2.2
Evidence of Obligations
23


 
 
 
 
ARTICLE III
 
 
 
 
 
PAYMENTS
 
 
 
 
Section 3.1
Interest
23


Section 3.2
Voluntary Prepayments
24


Section 3.3
Payment in Full at Maturity
24


Section 3.4
Continuation and Conversions
24


Section 3.5
Place and Manner of Payments    
25


Section 3.6
Pro Rata Treatment
25


Section 3.7
Computations of Interest and Fees
25


Section 3.8
Sharing of Payments
26


Section 3.9
Termination or Reduction of Commitments
27


Section 3.10
Mandatory Prepayments
27


Section 3.11
Fees
28


 
 
 
 
ARTICLE IV
 
 
 
 
 
ADDITIONAL PROVISIONS REGARDING THE LOAN
 
 
 
 
Section 4.1
Yield Protection
29


Section 4.2
Capital Adequacy
30


Section 4.3
Compensation
31


Section 4.4
Taxes
31


Section 4.5
Mitigation; Mandatory Assignment
34


Section 4.6
Defaulting Lenders.
35










2

--------------------------------------------------------------------------------




 
ARTICLE V
 
 
 
 
 
CONDITIONS PRECEDENT
 
 
 
 
Section 5.1
Effective Date
35


Section 5.2
Closing Date
36


 
 
 
 
ARTICLE VI
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 6.1
Organization and Good Standing
39


Section 6.2
Due Authorization
39


Section 6.3
No Conflicts
39


Section 6.4
Consents
40


Section 6.5
Enforceable Obligations
40


Section 6.6
Financial Condition
40


Section 6.7
No Default
40


Section 6.8
Indebtedness and Off Balance Sheet Indebtedness
40


Section 6.9
Litigation
40


Section 6.10
Taxes
41


Section 6.11
Compliance with Law
41


Section 6.12
ERISA
41


Section 6.13
Use of Proceeds; Margin Stock
41


Section 6.14
Investment Company Act
42


Section 6.15
Solvency
42


Section 6.16
OFAC
42


Section 6.17
Anti-Corruption Laws
42


 
 
 
 
ARTICLE VII
 
 
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
Section 7.1
Information Covenants
42


Section 2.2
Preservation of Existence and Franchises
44


Section 7.3
Books and Records
44


Section 7.4
Compliance with Law
44


Section 7.5
Payment of Taxes
45


Section 7.6
Insurance
45


Section 7.7
Performance of Obligations
45


Section 7.8
ERISA
45


Section 7.9
Use of Proceeds
45


Section 7.10
Audits/Inspections
45


Section 7.11
Indebtedness to Capitalization
46




3

--------------------------------------------------------------------------------






 
ARTICLE VIII
 
 
 
 
 
NEGATIVE COVENANTS
 
 
 
 
Section 8.1
Nature of Business
46


Section 8.2
Consolidation and Merger
46


Section 8.3
Sale or Lease of Assets
46


Section 8.4
Transactions with Affiliates
47


Section 8.5
Fiscal Year
47


Section 8.6
Liens
47


Section 8.7
Sanctions
48


Section 8.8
Anti-Corruption Laws
48


 
 
 
 
ARTICLE IX
 
 
 
 
 
EVENTS OF DEFAULT
 
 
 
 
Section 9.1
Events of Default
48


Section 9.2
Acceleration; Remedies
51


Section 9.3
Allocation of Payments after Event of Default
52


Section 9.4
Limited Conditionality Period
52


 
 
 
 
ARTICLE X
 
 
 
 
 
AGENCY PROVISIONS
 
 
 
 
Section 10.1
Appointment
53


Section 10.2
Delegation of Duties
53


Section 10.3
Exculpatory Provisions
54


Section 10.4
Reliance on Communications
54


Section 10.5
Notice of Default
55


Section 10.6
Non-Reliance on Administrative Agent and Other Lenders
55


Section 10.7
Indemnification
55


Section 10.8
Administrative Agent in Its Individual Capacity
56


Section 10.9
Successor Administrative Agent
56


Section 10.10
Administrative Agent May File Proof of Claims
57


Section 10.11
Administrative Agent as Lender
58


 
 
 
 
ARTICLE XI
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
Section 11.1
Notices and other Communications; Facsimile Copies    
58


Section 11.2
Right of Set‑Off
60


Section 11.3
Benefit of Agreement
60


Section 11.4
No Waiver; Remedies Cumulative
63


Section 11.5
Payment of Expenses, etc.
63




4

--------------------------------------------------------------------------------




Section 11.6
Amendments, Waivers and Consents
64


Section 11.7
Counterparts; Telecopy
65


Section 11.8
Headings
65


Section 11.9
[Reserved]
65


Section 11.10
Survival of Indemnification and Representations and Warranties
65


Section 11.11
Governing Law
65


Section 11.12
Waiver of Jury Trial; Waiver of Consequential Damages
66


Section 11.13
Time
67


Section 11.14
Severability
67


Section 11.15
Entirety
67


Section 11.16
Confidentiality
67


Section 11.17
Binding Effect
68


Section 11.18
USA Patriot Act Notice
68


Section 11.19
No Fiduciary Responsibility
68


 
 
 
 
 
 
 
 
 
SCHEDULES
 
 
 
 
 
Schedule 1.1(a)
Commitments and Commitment Percentages
 
Schedule 11.1    
Notices
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit 2.2(b)
Form of Note
 
Exhibit 3.4
Form of Notice of Continuation/Conversion
 
Exhibit 5.2(b)    
Form of Notice of Borrowing
 
Exhibit 5.2(i)    
Form of Solvency Certificate
 
Exhibit 7.1(c)    
Form of Compliance Certificate
 
Exhibit 11.3(b)
Form of Assignment and Assumption
 
 
 
 










5

--------------------------------------------------------------------------------




BRIDGE CREDIT AGREEMENT
THIS BRIDGE CREDIT AGREEMENT (this “Agreement”), dated as of September 30, 2015,
is entered into among THE SOUTHERN COMPANY, a Delaware corporation (the
“Borrower”), the Lenders (as defined herein), and CITIBANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
RECITALS
WHEREAS, the Borrower desires to borrow, and the Lenders agrees to make, a Loan
(as hereinafter defined) to the Borrower on the Closing Date (as hereinafter
defined) in accordance with the terms of this Agreement.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1    Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
herein shall include in the singular number the plural and in the plural the
singular:


“Acquired Business” means the Acquired Company together with its Subsidiaries.
“Acquired Company” means AGL Resources Inc., a Georgia corporation.
“Acquisition” means the acquisition, directly or through one or more
Subsidiaries, by the Borrower of all of the capital stock of the Acquired
Company on the Closing Date pursuant to the Acquisition Agreement.
“Acquisition Agreement” means the Agreement and Plan of Merger dated as of the
Signing Date, among the Borrower, AMS Corp., a Georgia corporation, and the
Acquired Company, together with all schedules, exhibits and disclosure letters
related thereto. References herein to the Acquisition Agreement shall be deemed,
except as otherwise provided herein, to mean the Acquisition Agreement as
amended from time to time as permitted hereunder.
“Acquisition Agreement Representations” means such of the representations and
warranties made by the Acquired Business in the Acquisition Agreement, but only
to the extent that the Borrower has the right to terminate its obligations under
the Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement.
“Act” has the meaning set forth in Section 11.18.
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage (Base).

6

--------------------------------------------------------------------------------




“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage (Eurodollar).
“Administrative Agent” means Citibank, N.A., as Administrative Agent, and any
successors and assigns in such capacity.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.
“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, representatives, agents, counsel and attorneys-in-fact of
such Persons and Affiliates.
“Agreement” has the meaning set forth in the Preamble.
“Applicable Percentage” means, at any time, and with respect to all Eurodollar
Loans and Base Rate Loans, the applicable percentage corresponding to the Senior
Debt Rating in effect from time to time as described below:
Senior Debt Rating
Applicable Percentage
(Eurodollar)
Applicable Percentage
(Base)
I.
 
≥ A+ from S&P
0.875%
0.000%
 
 
≥A1 from Moody’s
 
 
 
 
≥A+ from Fitch
 
 
 
 
 
 
 
II.
 
A from S&P
1.000%
0.000%
 
 
A2 from Moody’s
 
 
 
 
A from Fitch
 
 
 
 
 
 
 
III.
 
A- from S&P
1.125%
0.125%
 
 
A3 from Moody’s
 
 
 
 
A- from Fitch
 
 


7

--------------------------------------------------------------------------------




Senior Debt Rating
Applicable Percentage
(Eurodollar)
Applicable Percentage
(Base)
IV.
 
 BBB+ from S&P
1.250%
0.250%
 
 
Baa1 from Moody’s
 
 
 
 
BBB+ from Fitch
 
 
 
 
 
 
 
V.
 
BBB from S&P
1.500%
0.500%
 
 
Baa2 from Moody’s
 
 
 
 
BBB from Fitch
 
 
 
 
 
 
 
VI.
 
≤ BBB- from S&P
1.750%
0.750%
 
 
≤ Baa3 from Moody’s
 
 
 
 
≤ BBB- from Fitch
 
 
 
 
unrated by any two of S&P, Moody’s or Fitch
 
 



; provided that each of the Applicable Percentages set forth above shall
increase by (i) 0.25% per annum on the date that is 91 days after the Closing
Date, (ii) an additional 0.25% per annum on the date that is 181 days after the
Closing Date and (iii) another additional 0.25% per annum on the date that is
271 days after the Closing Date.
Notwithstanding the above, if at any time there is a split in Senior Debt
Ratings among S&P, Moody’s and Fitch and (a) two Senior Debt Ratings are equal
and higher than the third Senior Debt Rating, the higher Senior Debt Ratings
will apply, (b) two Senior Debt Ratings are equal and lower than the third
Senior Debt Rating, the lower Senior Debt Ratings will apply or (c) no Senior
Debt Ratings are equal, the intermediate Senior Debt Rating will apply. In the
event that the Borrower shall maintain Senior Debt Ratings from only two of S&P,
Moody’s or Fitch and there is a split in such Senior Debt Ratings, (i) in the
event of a single level split, the higher Senior Debt Rating (i.e. the lower
pricing) will apply and (ii) in the event of a multiple level split, one level
below the higher Senior Debt Rating will apply.
The Applicable Percentage, as of the Closing Date, shall be based on the Senior
Debt Rating of the Borrower as of the Closing Date and thereafter shall be
determined and adjusted on the date (each a “Calculation Date”) on which there
is any change in the Senior Debt Rating of the Borrower. Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date. The Borrower shall notify the Administrative Agent in writing
immediately upon any change in its Senior Debt Rating.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.3(b) or any other form approved by the
Administrative Agent.

8

--------------------------------------------------------------------------------




“Audited Financial Statements” has the meaning set forth in Section 5.2(d).
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Base Rate” means, for any day, a simple rate per annum equal to the greatest of
(a) the Prime Rate for such day, (b) the sum of 1/2% plus the Federal Funds Rate
for such day and (c) the one month Eurodollar Rate plus 1.0%; and, if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Base Rate Loan” means any portion of the Loan which bears interest based on the
Adjusted Base Rate.
“Borrower” means The Southern Company, a Delaware corporation, or such other
Person as may become the Borrower pursuant to Section 8.2(b)(ii), and its
successors.
“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders and the Administrative Agent, whenever arising, under
this Agreement, any Notes or any of the other Credit Documents.
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which any Lender specifically or banking institutions generally are
authorized or required by law or other governmental action to close in
Charlotte, North Carolina, Atlanta, Georgia or New York, New York; provided that
in the case of Eurodollar Loans, such day is also a day on which dealings
between banks are carried on in Dollar deposits in the London interbank market.
“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage.
“Capitalization” means, with respect to the Borrower and its consolidated
Subsidiaries (determined on a consolidated basis), without duplication, the sum
of (a) the aggregate of (i) the capital stock (but excluding treasury stock and
capital stock subscribed and unissued), other equity accounts (including
retained earnings and paid-in capital, but excluding accumulated other
comprehensive income and loss) of the Borrower and its Subsidiaries as the

9

--------------------------------------------------------------------------------




same appears on its balance sheet prepared in accordance with GAAP as of the
date of determination and (ii) the principal amount of Hybrid Securities (other
than Hybrid Securities that are Indebtedness) and (b) the amount of all
Indebtedness of the Borrower and its Subsidiaries as of the same date; provided
that “Capitalization” shall not include any capital stock or other equity
(including paid in capital and retained earnings, other than retained earnings
which are permitted to be distributed by an Unrestricted Subsidiary to the
Borrower) attributable, directly or indirectly, to an Unrestricted Subsidiary.
“Change of Control” means the direct or indirect acquisition by any person or
group (as such terms are defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended) of beneficial ownership of more than 51% of the outstanding
shares of the capital stock of the Borrower entitled to vote generally for the
election of directors of the Borrower.
“Closing Date” means a date, on or after the Effective Date but not after the
Commitment Termination Date, on which the conditions specified in Section 5.2
are satisfied (or waived in accordance with Section 11.6) and the Acquisition is
consummated.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, such Lender’s Commitment as set
forth on Schedule 1.1(a) attached hereto (as such amount may be terminated or
reduced from time to time in accordance with the terms of this Agreement) and
“Commitments” means, collectively, the sum of all such Lenders’ Commitments.
“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1(a) attached
hereto (as such percentage may be modified by assignment in accordance with
Section 11.3 of this Agreement).
“Commitment Reduction/Prepayment Event” means:
(A)any Debt Incurrence,


(B)any Equity Issuance; or


(C)any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction or by way of any merger or consolidation) of any asset of
the Borrower or any of its Subsidiaries, including any issuance or sale of
common equity interests in any Subsidiary to a Person other than the Borrower or
any of its Subsidiaries, but excluding any sale, transfer or other disposition
of assets in the ordinary course of business.


“Commitment Termination Date” means the earliest of (x) the termination of all
Commitments pursuant to Section 3.9 hereof, (y) the valid termination of the
Acquisition Agreement in accordance with its terms and (z) August 23, 2016 or,
if the Outside Date (as defined in the Acquisition Agreement as in effect on the
Signing Date) shall have been extended to a later date as provided in Section
8.1(b)(i) of the Acquisition Agreement (as in effect on the Signing Date), such
later date (but in any event not later than February 23, 2017).

10

--------------------------------------------------------------------------------




“Company Material Adverse Effect” has the meaning set forth in the Acquisition
Agreement as in effect on the Signing Date.
“Credit Documents” means this Agreement, any Notes and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.
“Debt Incurrence” means any incurrence of indebtedness for borrowed money by the
Borrower or any of its Subsidiaries (other than any Regulated Subsidiary and the
Southern Power Company and its consolidated Subsidiaries), including, but not
limited to, a public offering or a Rule 144A or other private placement of debt
securities (including debt securities convertible into equity securities) or an
incurrence of loans under any loan or credit facility, other than (a)
indebtedness owed by the Borrower or any of its Subsidiaries to the Borrower or
any of its Subsidiaries, (b) borrowings from time to time under the Existing
Credit Agreement, (c) indebtedness incurred for the purpose of renewing,
refinancing or extending existing indebtedness of the Borrower and its
Subsidiaries, including the refinancing of existing notes, bonds or debentures
that mature prior to the Maturity Date, for substantially the same, or lesser,
aggregate principal amount, (d) up to $1,500,000,000 in loans or note issuances
to finance the Borrower’s working capital, investments in Subsidiaries of the
Borrower and capital expenditures prior to the Maturity Date, (e) borrowings
under a $1,000,000,000 revolving credit facility, (f) commercial paper issuances
and (g) ordinary course lease financings, purchase money debt, letter of credit
facilities, overdraft protection and short term working capital facilities,
factoring arrangements, hedging and cash management and equipment financings.
“Debt Rating” means any credit rating of the Borrower by S&P, Moody’s, or Fitch.
“Default” means any event, act or condition which, with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to the interest rate (including the
Applicable Percentage otherwise applicable to Borrower Obligations) plus 2% per
annum.
“Defaulting Lender” means any Lender that: (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of any
of its Loan or (ii) to pay to the Administrative Agent or any Lender any other
amount required to be paid by such Lender hereunder; (b) has notified the
Borrower, the Administrative Agent or any Lender in writing, or has made a
public statement to the effect, that such Lender does not intend or expect to
comply with (i) its funding obligation under this Agreement (unless such writing
or public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or (ii) its funding obligations generally
under other syndicated credit agreements in which it commits to extend credit;
(c) has failed, within three Business Days after request by the Borrower or the
Administrative Agent to provide a certification in writing from an authorized
officer of such Lender that such Lender will comply with its obligations (and,
as of the date of such certificate, is financially able to meet such

11

--------------------------------------------------------------------------------




obligations) to fund the Loan on the Closing Date, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
receipt by such requesting Person and the Administrative Agent of such
certification in form and substance reasonably satisfactory to the Borrower and
the Administrative Agent; or (d) has become, or is a Subsidiary of any parent
company that has become, the subject of a Bankruptcy Event. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, such Lender shall be deemed to be Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“DOE” means the U.S. Department of Energy, acting by and through the Secretary
of Energy (or appropriate authorized representative thereof).
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 5.1.
“Eligible Assignee” means (a) an existing Lender; (b) Affiliates of an existing
Lender; (c) an Approved Fund; and (d) any other Person (other than a natural
Person) that (i) unless an Event of Default under Section 9.1(a) or (e) has
occurred and is continuing, has a combined capital and surplus of at least
$5,000,000,000 and (ii) is approved by (A) the Administrative Agent and
(B) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that (x) the Borrower’s failure to respond within ten (10) days of
receipt of written notice of such assignment shall be deemed to be the
Borrower’s approval thereof and (y) notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Equity Issuance” means any issuance of equity interests by the Borrower,
whether pursuant to a public offering or in a Rule 144A or other private
placement, other than equity issuances (a) pursuant to any employee or director
stock plans, other benefit plans and dividend reinvestment and direct stock
purchase plans established in the ordinary course of business or (b) through
sales agency agreements in an aggregate amount up to $2,000,000,000.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

12

--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which the Borrower or any
ERISA Affiliate was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or the Borrower or any ERISA Affiliate incurred a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or receipt by the Borrower or any ERISA Affiliate of notice
from the Multiemployer Plan that the Multiemployer Plan is in critical or
endangered status, in reorganization or insolvent; (d) the filing by the
Borrower or any ERISA Affiliate of a notice of intent to terminate a Pension
Plan under a distress termination under Section 4041 of ERISA, (e) receipt by
Borrower or any ERISA Affiliate of notice from the PBGC of the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) receipt by the Borrower
or any ERISA Affiliate of notice from the PBGC of the appointment of a trustee
to administer a Pension Plan; (g) the determination by an actuary for the
Pension Plan that the Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA and claims for benefit and funding
obligations in the ordinary course, upon the Borrower or any ERISA Affiliate.
“Eurodollar Loan” means any portion of the Loan which bears interest based on
the Adjusted Eurodollar Rate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
by Bloomberg (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan, the rate
per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Event of Default” has the meaning specified in Section 9.1.

13

--------------------------------------------------------------------------------




“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of August 11, 2015 (as amended from time to time), among the Borrower,
the lenders from time to time party thereto, Bank of America, N.A., as
administrative agent, Barclays Bank PLC, as syndication agent, BNP Paribas and
Citibank, N.A., as co-documentation agents, and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Barclays Bank PLC, as joint lead arrangers and joint
bookrunners.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements implementing the foregoing.
“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
“FFB” means the Federal Financing Bank, a body corporate and instrumentality of
the United States of America.
“FFB Indebtedness” means all Indebtedness of Georgia Power Company for loans and
advances (i) made by FFB to Georgia Power Company pursuant to that certain
Future Advance Promissory Note, dated as of February 20, 2014, issued by Georgia
Power Company in favor of FFB and that certain Note Purchase Agreement, dated as
of February 20, 2014, among Georgia Power Company, FFB and DOE and
(ii) guaranteed by DOE pursuant to Title XVII of the Energy Policy Act of 2005,
as amended, and that certain Secretary’s Guarantee, dated as of February 20,
2014, provided by DOE to and for the benefit of FFB.
“Fitch” means Fitch Ratings, Inc., or any successor or assignee of the business
of such company in the business of rating securities.
“Fund” shall mean any Person (other than a natural Person) that is, or will be,
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or

14

--------------------------------------------------------------------------------




functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 11.3(g).
“Guaranty Obligations” means, in respect of any Person, any legally enforceable
obligation, contingent or otherwise, of such Person directly or indirectly
guaranteeing any Indebtedness of another Person.
“Hybrid Securities” means (a) any Trust Preferred Obligations and any Junior
Subordinated Deferred Interest Debt Obligations and (b) any other securities of
the Borrower (other than capital stock of the Borrower) that are afforded equity
treatment by any rating agency at the time of issuance of such securities.
“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business); (iii) all capital lease obligations of such
Person; (iv) all Indebtedness of others secured by a Lien on any properties,
assets or revenues of such Person (other than stock, partnership interests or
other equity interests of such Person in entities other than the Borrower or any
of its Subsidiaries) to the extent of the lesser of the value of the property
subject to such Lien or the amount of such Indebtedness; (v) all Guaranty
Obligations; and (vi) all non-contingent obligations of such Person under any
letters of credit or bankers’ acceptances. It is understood and agreed for
purposes of calculations under Section 7.11 of this Agreement that Indebtedness
(including Guaranty Obligations) shall not include (A) any indebtedness with
respect to Rate Reduction Bonds to the extent such Indebtedness is non-recourse
to Mississippi Power Company, (B) any Off Balance Sheet Indebtedness in
existence as of the Effective Date and additional Off Balance Sheet Indebtedness
in an amount not to exceed $250,000,000 in the aggregate at any time, other than
obligations of any partnership or joint venture that are recourse to the
Borrower or any of its Subsidiaries, (C) any refinancing of Off Balance Sheet
Indebtedness described in subsection (B) above in a principal amount not in
excess of that outstanding as of the date of refinancing, (D) any project
Indebtedness incurred by Subsidiaries of Southern Power Company to the extent
such Indebtedness is non-recourse to Southern Power Company or (E) any
Indebtedness with respect to Hybrid Securities, as long as (x) the maturity date
of such Hybrid Securities is subsequent to the Maturity Date, and (y) such
Hybrid Securities are fully subordinated in right of payment to the Borrower
Obligations; provided that the aggregate amount of Hybrid Securities excluded
for purposes of calculation of Section 7.11 at any date shall not exceed 15% of
Capitalization; provided further, that the amount of any mandatory principal
amortization or defeasance of Hybrid Securities prior to the Maturity Date and
any Hybrid Securities with a maturity date prior to the Maturity Date shall, in
each case, be included in this definition of Indebtedness.
“Indemnified Party” has the meaning set forth in Section 11.12.
“Information” has the meaning set forth in Section 11.16.

15

--------------------------------------------------------------------------------




“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date. In
addition, where the applicable Interest Period for a Eurodollar Loan is greater
than three months, then an Interest Payment Date shall also occur on the last
day of each three-month period during such Interest Period. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, except that in the
case of Eurodollar Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day.
“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or
six months’ duration or such other periods as agreed to by all Lenders, as the
Borrower may elect and as may be available, commencing, in each case, on the
date of the borrowing (including continuations and conversions of Eurodollar
Loans); provided, however, (i) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (ii) no Interest Period shall extend beyond the Maturity Date and
(iii) where an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.
“Investment Banks” means the financial institutions engaged by the Borrower in
connection with the Senior Notes Issuance.
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of the Borrower or one of its Subsidiaries.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lead Arranger” means Citigroup Global Markets Inc.
“Lender” means each bank and other financial institution identified as such on
the signature pages hereto and such other institutions that may become a Lender
pursuant to Section 11.3.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

16

--------------------------------------------------------------------------------




“Limited Conditionality Period” has the meaning set forth in Section 9.4.
“Loan” has the meaning set forth in Section 2.1.
“Loan Guarantee Agreement” means that certain Loan Guarantee Agreement, dated as
of February 20, 2014, between Georgia Power Company and DOE.
“Mandatory Prepayment Event” has the meaning assigned to such term in the Loan
Guarantee Agreement, without giving effect to any amendments thereto.
“Material Adverse Effect” means a material adverse effect on (a) the operations,
assets, financial condition or business of the Borrower, (b) the ability of the
Borrower to perform its obligations under this Agreement and the other Credit
Documents or (c) the validity or enforceability of this Agreement, any of the
other Credit Documents, or the rights and remedies of the Lenders hereunder or
thereunder; provided, that neither a downgrade in any Debt Rating nor the
inability of the Borrower to place commercial paper shall, in and of itself,
constitute a Material Adverse Effect.
“Maturity Date” means the day that is 364 days after the Closing Date or such
earlier date on which the Loan is due and payable (whether at stated maturity,
by acceleration or otherwise) in accordance with the terms hereof; provided that
if the Maturity Date as determined hereunder falls on a day that is not a
Business Day, such Maturity Date shall be deemed to fall on the next preceding
Business Day.
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or has any continuing liability.
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds received
in respect of such event, including any cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all fees and out of pocket expenses paid in connection with
such event by the Borrower and its Subsidiaries to third parties, (ii) in the
case of a sale, transfer, lease or other disposition of an asset, the amount of
all payments required to be made by the Borrower and its Subsidiaries as a
result of such event to repay Indebtedness secured by such asset, (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by the Borrower
and its Subsidiaries, (iv) all distributions and other payments required to be
made to minority interest holders in Subsidiaries or joint ventures in
connection with such event, and (v) the amount of any reserves established by
the Borrower and its Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next two succeeding years and that are directly attributable to the
occurrence of such event (as determined reasonably and in good faith by the
Borrower). For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(iv) above shall be reduced, the amount of such reduction

17

--------------------------------------------------------------------------------




shall, except to the extent such reduction is made as a result of a payment
having been made in respect of the contingent liabilities with respect to which
such reserve has been established, be deemed to be receipt, on the date of such
reduction, of cash proceeds in respect of such event.
“Net Tangible Assets” means, as of any date, the total assets shown on the
balance sheet of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP less (a) all current liabilities and minority
interests and (b) goodwill and other identifiable intangibles.
“Non-Consenting Lender” has the meaning set forth in Section 4.5.
“Notes” has the meaning set forth in Section 2.2(b).
“Notice of Borrowing” means a request by the Borrower for the Loan in
substantially the form of Exhibit 5.2(b) or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.
“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of the Loan in substantially the form of Exhibit 3.4
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of the Borrower.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off Balance Sheet Indebtedness” means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.
“Offering Document” has the meaning set forth in Section 5.2(h).
“Other Taxes” has the meaning set forth in Section 4.4(b).
“Participation Purchaser” shall have the meaning assigned to such term in
Section 11.3(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.

18

--------------------------------------------------------------------------------




“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, and 436
of the Code and Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that is maintained,
contributed to or required to be contributed to by the Borrower and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Person” means any individual, partnership (general or limited), limited
liability company, joint venture, firm, corporation, association, trust or other
enterprise (whether or not incorporated), or any government or political
subdivision or any agency, department or instrumentality thereof.
“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at the Administrative Agent’s Office as its “prime
rate”. Such rate is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
Any change in the interest rate resulting from a change in the Prime Rate shall
become effective as of the opening of business on the day on which such change
in the Prime Rate is announced by the Administrative Agent.
“Pro Forma Financial Statements” has the meaning set forth in Section 5.2(d).
“Rate Reduction Bonds” means any bonds, debentures, notes, certificate of
participation, certificates of beneficial interest, certificates of ownership or
other evidence of Indebtedness or ownership that are issued by Mississippi Power
Company, any entity formed by Mississippi Power Company or an assignee pursuant
to an order of the Mississippi Public Service Commission under legislation
passed by the legislature of the State of Mississippi, including, but not
limited to, the Mississippi Public Utility Rate Mitigation and Reduction Act,
the proceeds of which are used directly or indirectly to recover, finance or
refinance generation facility costs and financing costs, and which are secured
by or payable from all rights and interests of Mississippi Power Company or its
Subsidiaries or successor or assignee under the applicable rate reduction bond
financing order, including the right to impose, bill, collect and receive rate
reduction bond charges, the right to obtain periodic adjustments to such charges
as provided in the applicable rate reduction bond financing order and rights in
any other security property included in the applicable rate reduction bond
financing order.
“Refund” has the meaning set forth in Section 4.4(c).
“Register” has the meaning set forth in Section 11.3(c).

19

--------------------------------------------------------------------------------




“Regulated Subsidiary” means Alabama Power Company, Georgia Power Company, Gulf
Power Company, Mississippi Power Company and Southern Electric Generating
Company.
“Regulation D, U or X” means Regulation D, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.
“Reportable Event” means a “reportable event” as defined in Section 4043(c) of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time. For purposes of the preceding sentence, the term “Credit
Exposure” as applied to each Lender shall mean, (a) at any time prior to the
funding of the Loan on the Closing Date, an amount equal to the Commitment of
such Lender and (b) at any time after the funding of the Loan on the Closing
Date, the outstanding amount of Loan owed to such Lender.
“Responsible Officer” means, as to the Borrower, any of the Chief Executive
Officer, Chief Financial Officer, Treasurer, Comptroller, Secretary, Assistant
Treasurer or Assistant Secretary of the Borrower.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.
“Sanction(s)” means any economic or financial sanction administered or enforced
by the United States Government, including, without limitation, OFAC, the United
Nations Security Council and the European Union or Her Majesty’s Treasury
(“HMT”).
“SEC” means the Securities and Exchange Commission or any successor agency.
“Senior Debt Rating” means the long-term senior unsecured, non-credit enhanced
debt rating of the Borrower by each of S&P, Moody’s or Fitch.
“Senior Notes Issuance” means the contemplated issuance by the Borrower of one
or more series of its senior notes pursuant to one or more registered public
offerings or Rule 144A or other private placements to provide funds to pay all
or a portion of the cash consideration payable under the Acquisition Agreement,
the fees and expenses incurred in connection with the Transactions and/or to
refinance the Loan made hereunder.
“Significant Subsidiary” means a Subsidiary of the Borrower which represents
more than 15% of the Borrower’s assets on a consolidated basis.
“Signing Date” means August 23, 2015.
“SPC” has the meaning set forth in Section 11.3(g).

20

--------------------------------------------------------------------------------




“Specified Representations” means the representations and warranties set forth
in Section 6.1(a) (but only with respect to valid existence), 6.2, 6.3(a),
6.3(b) (but only with respect to any material law), 6.3(c) (but only with
respect to Indebtedness of the Borrower with an aggregate outstanding principal
amount in excess of $100 million), 6.5, 6.13(b), 6.14, 6.15, 6.16 and 6.17, in
each case, but only insofar as they relate to the Borrower.
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, limited liability company, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.
“Taxes” has the meaning set forth in Section 4.4(a).
“Transactions” means the Acquisition, the execution, delivery and performance by
the Borrower of this Agreement, the borrowings hereunder, the other financing
transactions related to the Acquisition and the payment of fees and expenses
incurred in connection with the foregoing.
“Trust Preferred Obligations” means the subordinated, deferrable interest debt
securities of the Borrower, and, without duplication, any related securities
issued by a trust or other special purpose entity in connection therewith.
“Unaudited Financial Statements” has the meaning set forth in Section 5.2(d).
“Unrestricted Subsidiary” means any Subsidiary of the Borrower with indebtedness
that has been excluded from Indebtedness of the Borrower pursuant to clause (D)
of the definition of “Indebtedness” because such indebtedness (a) is nonrecourse
to the Borrower or any of its Subsidiaries (other than any other Unrestricted
Subsidiary), other than with respect to stock or other ownership interest of the
Borrower or any of its Subsidiaries in such Subsidiary, and (b) is not secured
by any property of the Borrower or any of its Subsidiaries (other than the
property of, or stock or other ownership interest in, an Unrestricted
Subsidiary).
SECTION 1.2         Computation of Time Periods and Other Definitional
Provisions. With reference to this Agreement and each other Credit Document,
unless otherwise specified herein or in such other Credit Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Credit Document) shall be construed as referring to such
agreement, instrument or other document as from time

21

--------------------------------------------------------------------------------




to time amended, modified, extended, restated, replaced or supplemented from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Recitals of and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.


SECTION 1.3    Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lenders hereunder shall be prepared, in accordance with GAAP
applied on a consistent basis. All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the financial statements described in
Section 5.2(d)); provided, however, (a) if (i) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (ii) the Administrative Agent or the Required Lenders shall
so object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made, and (b) it is agreed that for purposes of
calculations under Section 7.11 of this Agreement, capital lease obligations
shall be calculated in accordance with GAAP as of the Effective Date unless
otherwise agreed by the Borrower and the Required Lenders. All computations made
under this Agreement (whether or not such computations specifically reference
GAAP) relating to acquired Indebtedness shall be made without giving effect to
any generally accepted accounting principles requiring any fair value adjustment
that would cause such acquired Indebtedness to be marked to market.



22

--------------------------------------------------------------------------------




SECTION 1.4    Rounding Rates. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any
comparable or successor rate thereto (except such as shall result from the gross
negligence or willful misconduct of the Administrative Agent as determined by a
final, non-appealable judgment of a court of competent jurisdiction).


ARTICLE II


THE LOAN
SECTION 2.1    The Loan. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single advance to the Borrower on the
Closing Date in the amount equal to such Lender’s Commitment (the aggregate of
such advances are the “Loan”). Each Lender shall make its portion of the Loan
available to the Administrative Agent no later than 11:00 a.m. (New York time)
on the Closing Date by deposit of immediately available funds at the
Administrative Agent’s Office or at such other address as the Administrative
Agent may designate in writing. The Administrative Agent will, upon receipt,
make the proceeds of the Loan available to the Borrower in immediately available
funds to the Borrower’s account as notified by the Borrower to the
Administrative Agent in writing. No amount paid or prepaid hereunder may be
re-borrowed.


SECTION 2.2 Evidence of Obligations.


(a)Lender Records. The amount, type, interest rate and duration of Interest
Period (if applicable) of the portion of the Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books; provided that the failure of such Lender
to make any such recordation or endorsement shall not affect the obligations of
the Borrower to make a payment when due of any amount owing hereunder or under
any Note in respect of the portion of the Loan to be evidenced by such Note, and
each such recordation or endorsement shall be conclusive and binding absent
manifest error.


(b)Notes. The Loan made by the Lenders shall be evidenced by a promissory note
of the Borrower payable to each Lender (to the extent requested by such Lender)
in substantially the form of Exhibit 2.2(b) (the “Notes”) and shall be delivered
by the Borrower to such Lender with reasonable promptness upon such request.


ARTICLE III


PAYMENTS
SECTION 3.1    Interest.



23

--------------------------------------------------------------------------------




(a)Interest Rate. All Base Rate Loans shall accrue interest at the Adjusted Base
Rate. All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar
Rate.


(b)Default Rate of Interest. Upon the occurrence, and during the continuance, of
an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loan and any other amounts owing hereunder or under the other
Credit Documents shall bear interest, payable on demand, at the Default Rate.


(c)Interest Payments. Interest on the Loan shall be due and payable in arrears
on each Interest Payment Date.


SECTION 3.2    Voluntary Prepayments. The Borrower shall have the right to
prepay the Loan in whole or in part from time to time without premium or
penalty; provided, however, that (i) Eurodollar Loans may only be prepaid on
three Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 4.3 and (ii) each such
partial prepayment of the Loan shall be in the minimum principal amount of
$25,000,000 and integral multiples of $5,000,000 thereof. Amounts prepaid
hereunder shall be applied as the Borrower may elect; provided that if the
Borrower fails to specify the application of a voluntary prepayment then such
prepayment shall be applied first to Base Rate Loans and second to Eurodollar
Loans in direct order of Interest Period maturities.


SECTION 3.3    Payment in Full at Maturity. On the Maturity Date, the entire
outstanding principal amount owing under the Credit Documents, together with
accrued but unpaid interest and all other sums owing under the Credit Documents
shall be due and payable in full, unless accelerated sooner pursuant to
Section 9.2.


SECTION 3.4    Continuation and Conversions. The Borrower shall have the option,
on any Business Day, to continue existing Eurodollar Loans for a subsequent
Interest Period, to convert Base Rate Loans into Eurodollar Loans or to convert
Eurodollar Loans in Dollars into Base Rate Loans; provided, however, that (a)
each such continuation or conversion must be requested by the Borrower pursuant
to a Notice of Continuation/Conversion, in compliance with the terms set forth
below, (b) except as provided in Section 4.1, Eurodollar Loans may only be
continued or converted into Base Rate Loans on the last day of the Interest
Period applicable hereto, (c) Eurodollar Loans may not be continued nor may Base
Rate Loans be converted into Eurodollar Loans during the existence and
continuation of a Default or Event of Default and (d) any request to continue a
Eurodollar Loan that fails to comply with the terms hereof or any failure to
request a continuation of a Eurodollar Loan at the end of an Interest Period
shall constitute a conversion in each case, to a Base Rate Loan on the last day
of the applicable Interest Period. Each continuation or conversion must be
requested by the Borrower no later than 12:00 p.m. (noon) (i) on the date for a
requested conversion of a Eurodollar Loan to a Base Rate Loan or (ii) three
Business Days prior to the date for a requested continuation of a Eurodollar
Loan or conversion of a Base Rate Loan to a Eurodollar Loan, in each case
pursuant to a Notice of Continuation/Conversion submitted to the Administrative
Agent which shall set forth (A) whether the Borrower wishes to continue or
convert such Loans and (B) if the request is to continue a Eurodollar Loan or
convert a Base Rate Loan to a Eurodollar Loan, the Interest Period applicable
thereto. Each conversion or continuation hereunder shall be subject to the
following requirements: (a) each Eurodollar Loan shall be in a minimum of
$5,000,000, (b) each

24

--------------------------------------------------------------------------------




Base Rate Loan shall be in a minimum amount of the lesser of $5,000,000 and (c)
no more than ten Interest Periods shall be in effect.


SECTION 3.5    Place and Manner of Payments. All payments of principal,
interest, fees, expenses and other amounts to be made by the Borrower under this
Agreement shall be made unconditionally and without deduction for any
counterclaim, defense, recoupment or setoff. All such payments shall be received
not later than 2:00 p.m. on the date when due in Dollars and in immediately
available funds by the Administrative Agent at the Administrative Agent’s
Office, or any other designated location specified by the Administrative Agent.
The Administrative Agent will distribute such payments made to the Lenders on
the date of receipt if such payment is received prior to 2:00 p.m.; otherwise,
the Administrative Agent will distribute
such payments to the Lenders, and such payment will be credited to the Borrower,
on the next succeeding Business Day. The Borrower shall, at the time it makes
any payment under this Agreement, specify to the Administrative Agent the Loan,
fees or other amounts payable by the Borrower hereunder to which such payment is
to be applied (and in the event that it fails to specify, or if such application
would be inconsistent with the terms hereof, the Administrative Agent shall
distribute such payment to the Lenders in such manner as it reasonably
determines in its sole discretion). Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day (subject to accrual of
interest and fees for the period of such extension), except that, in the case of
Eurodollar Loans (or interest payable with respect thereto) if the extension
would cause the payment to be made in the next following calendar month, then
such payment shall instead be made on the next preceding Business Day.


SECTION 3.6    Pro Rata Treatment. Except to the extent otherwise provided
herein, the Loan, each payment or prepayment of principal of the Loan, each
payment of interest on the Loan, each reduction of the Commitments and each
conversion and continuation of any Base Rate Loan or Eurodollar Loan shall be
allocated pro rata among the Lenders in accordance with the respective
Commitment Percentages; provided that, in the event that any amount paid to any
Lender pursuant to this Section 3.6 is rescinded or must otherwise be returned
by the Administrative Agent, each Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such payment at a rate per annum equal to the Federal Funds Rate.


SECTION 3.7    Computations of Interest and Fees. (a) Except for Base Rate
Loans, on which interest shall be computed on the basis of a 365 or 366 day
year, as the case may be, all computations of interest and fees hereunder shall
be made on the basis of the actual number of days elapsed over a year of 360
days.


(b)    It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken,

25

--------------------------------------------------------------------------------




reserved, contracted for, charged, or received under this Agreement, under any
Note or otherwise, exceed the maximum nonusurious amount permissible under
applicable Law. If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this paragraph and such documents shall be automatically reduced
to the maximum nonusurious amount permitted under applicable Law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value which is characterized as interest on the Loan
under applicable Law and which would, apart from this provision, be in excess of
the maximum lawful amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loan and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loan. The right to demand payment of the Loan or any other indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loan shall, to the extent permitted by applicable Law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loan so that the amount of interest on account of
such indebtedness does not exceed the maximum nonusurious amount permitted by
applicable Law.


SECTION 3.8    Sharing of Payments. Each Lender agrees that, in the event that
any Lender shall obtain payment in respect of the Loan or other Borrower
Obligation owing to such Lender under this Agreement through the exercise of a
right of set-off, banker’s lien, counterclaim or otherwise (including, but not
limited to, pursuant to the Bankruptcy Code) in excess of its pro rata share as
provided for in this Agreement, such Lender shall promptly purchase from the
other Lenders a participation in such Loan or Borrower Obligations, in such
amounts and with such other adjustments from time to time, as shall be equitable
in order that all Lenders share such payment in accordance with their respective
ratable shares as provided for in this Agreement. Each Lender further agrees
that if a payment to a Lender (which is obtained by such Lender through the
exercise of a right of set-off, banker’s lien, counterclaim or otherwise) shall
be rescinded or must otherwise be restored, each Lender which shall have shared
the benefit of such payment shall, by repurchase of a participation theretofore
sold, return its share of that benefit to each Lender whose payment shall have
been rescinded or otherwise restored, together with its pro rata share of any
interest required to be paid by the Lender whose payment shall have been
rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by Law,
exercise all rights of payment, including set-off, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of the Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Agreement, if any Lender shall
fail to remit to the Administrative Agent or any other Lender an amount payable
by such Lender to the Administrative Agent or such other Lender pursuant to this
Agreement on the date when such amount is due, such payments shall accrue
interest thereon, for each day from the date such amount is due until the day
such amount is paid to the Administrative Agent or such other Lender, at a rate
per annum equal to the Federal Funds Rate.



26

--------------------------------------------------------------------------------




SECTION 3.9    Termination or Reduction of Commitments.
  
(a) Unless previously terminated, the Commitment of each Lender shall terminate
upon the earlier of (A) the borrowing of the Loan in accordance with Section 2.1
and (B) 5:00 p.m., New York City time, on the Commitment Termination Date.
(b)    The Borrower may, upon at least one Business Days’ notice to the
Administrative Agent, reduce the Commitments from time to time, ratably in
accordance with the amounts thereof, by an aggregate amount of $25,000,000 or
any larger multiple of $5,000,000. Any such reduction shall be permanent.


(c)    In the event and on each occasion that, prior to the termination of the
Commitments in accordance with Section 3.9(a) or (b), any Net Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries (as
applicable) in respect of any Commitment Reduction/Prepayment Event, (i) the
Borrower shall, within three Business Days following the day of such receipt,
deliver to the Administrative Agent a notice thereof setting forth the nature of
such Commitment Reduction/Prepayment Event and the amount of such Net Proceeds
(together with a reasonably detailed calculation thereof), and (ii) the
Commitments will be automatically and permanently reduced ratably by the amount
of such Net Proceeds (or, if less, by the aggregate amount of the Commitments
then in effect), such reduction to be effective on the day on which such Net
Proceeds are received; provided, that in the case of any Commitment
Reduction/Prepayment Event described in clause (C) of the definition of such
term, (x) (A) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$100,000,000 and (B) no proceeds shall constitute Net Proceeds until the
aggregate amount of all such proceeds since the Signing Date, without giving
effect to clause (A), shall exceed $250,000,000, (y) if the Borrower shall, in
such notice to the Administrative Agent, state that the Borrower intends to
cause the Net Proceeds from such Commitment Reduction/Prepayment Event (or a
portion thereof specified in such notice) to be applied, or committed to be
applied, within 365 days after receipt of such Net Proceeds to acquire,
construct, improve, upgrade or repair assets (other than cash or cash
equivalents) to be used in the business of the Borrower and its Subsidiaries, or
to consummate any business acquisition by the Borrower or any of its
Subsidiaries, then the amount of the reduction of the Commitments under this
Section 3.9(c) on account of such Commitment Reduction/Prepayment Event shall be
reduced by the amount of the Net Proceeds specified by the Borrower in such
notice as intended to be so reinvested; and (z) to the extent that any proceeds
from a Commitment Reduction/Prepayment Event described in clause (C) of the
definition of such term attributable to a Subsidiary of the Borrower that would
be required to be applied to reduce the Commitments under this Section 3.9(c)
would be prohibited or restricted under applicable Law or any third-party
agreement from being distributed or dividended to the Borrower (or the
applicable Subsidiary’s parent company), then such proceeds shall not constitute
Net Proceeds.


SECTION 3.10    Mandatory Prepayments. (a) In the event and on each occasion
that, after the making of the Loan hereunder on the Closing Date, any Net
Proceeds are received by or on behalf of the Borrower or any of its Subsidiaries
(as applicable) in respect of any Commitment Reduction/Prepayment Event, (i) the
Borrower shall, within three Business Days following the day of such receipt,
deliver to the Administrative Agent a notice thereof setting forth the nature of
such Commitment Reduction/Prepayment Event and the amount of such Net

27

--------------------------------------------------------------------------------




Proceeds (together with a reasonably detailed calculation thereof) and (ii)
within three Business Days after such Net Proceeds are received, the Borrower
shall prepay the Loan in an amount equal to such Net Proceeds (or, if less, an
amount equal to the aggregate amount of the Loan then outstanding); provided
that in the case of any Commitment Reduction/Prepayment Event described in
clause (C) of the definition of such term, (x) (A) no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $100,000,000 and (B) no proceeds
shall constitute Net Proceeds until the aggregate amount of all such proceeds
since the Signing Date shall exceed $250,000,000, (y) if the Borrower shall, in
such notice to the Administrative Agent, state that the Borrower intends to
cause such Net Proceeds from such Commitment Reduction/Prepayment Event (or a
portion thereof specified in such notice) to be applied, or committed to be
applied, within 365 days after receipt of such Net Proceeds to acquire,
construct, improve, upgrade or repair assets (other than cash or cash
equivalents) to be used in the business of the Borrower and its Subsidiaries, or
to consummate any business acquisition by the Borrower or any of its
Subsidiaries, then the amount of the prepayment required to be made under this
Section 3.10(a) on account of such Commitment Reduction/Prepayment Event shall
be reduced by the amount of the Net Proceeds specified by the Borrower in such
notice as intended to be so reinvested, and (z) to the extent that any proceeds
from a Commitment Reduction/Prepayment Event described in clause (C) of the
definition of such term attributable to a Subsidiary of the Borrower that would
be required to be prepaid under this Section 3.10(a) would be prohibited or
restricted under applicable Law or any third-party agreement from being
distributed or dividended to the Borrower (or the applicable Subsidiary’s parent
company), then such proceeds shall not constitute Net Proceeds.


(b)    Upon receipt of a notice of prepayment pursuant to this Section 3.10, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment, and such notice shall not
thereafter be revocable by the Borrower.


SECTION 3.11    Fees.


(a)    Ticking Fee.        The Borrower shall pay to the Administrative Agent
for the accounts of the Lenders, ratably in proportion to their Commitment, a
ticking fee, accruing from November 21, 2015, in and amount equal to 0.125% per
annum of the aggregate Commitments hereunder (computed on this basis of the
actual number of days elapsed over a 360-day year) payable in full on the
earliest to occur of (i) the Commitment Termination Date and (ii) the Closing
Date.


(b)            Duration Fee.        The Borrower shall pay to the Administrative
Agent on each of the dates set forth below for the accounts of the Lenders,
ratably in proportion to their outstanding portion of the Loan, a duration fee
equal to the applicable percentage set forth below of the aggregate principal
amount of the Loan outstanding on such date:


 
 
 
 
Date
 
Duration Fee
 
 
 
 
 
90 days after the Closing Date
 
0.50%
 
 
 
 
 
180 days after the Closing Date
 
0.75%
 




28

--------------------------------------------------------------------------------






 
 
 
 
270 days after the Closing Date
 
1.00%
 



ARTICLE IV


ADDITIONAL PROVISIONS REGARDING THE LOAN


SECTION 4.1    Yield Protection. (a) Unavailability. In the event that the
Administrative Agent shall have determined in good faith (i) that Dollar
deposits in the principal amounts requested with respect to a Eurodollar Loan
are not generally available in the London interbank Eurodollar market or
(ii) that reasonable means do not exist for ascertaining the Eurodollar Rate or
the Required Lenders shall have notified the Administrative Agent that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent shall, as soon as practicable
thereafter, give written notice of such determination to the Borrower and the
Lenders. In the event of any such determination under clauses (i) or (ii) above,
until the Administrative Agent shall have advised the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) any
request by the Borrower for Eurodollar Loans shall be deemed to be a request for
Base Rate Loans and (B) any request by the Borrower for conversion into or
continuation of Eurodollar Loans shall be deemed to be a request for conversion
into or continuation of Base Rate Loans.


(b)    Change in Legality. Notwithstanding any other provision herein, if
(i) any adoption or taking effect of any Law, (ii) any change in any Law or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority (provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law for purposes hereof, regardless of the
date enacted, adopted or issued) shall make it unlawful for any Lender to make
or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may, until such
time as the circumstances giving rise to such unlawfulness no longer exists:


(A)declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and


(B)require that all outstanding Eurodollar Loans made by it be converted to Base
Rate Loans in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans.


    

29

--------------------------------------------------------------------------------




In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(c)Increased Costs. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan because
of (i) any adoption or taking effect of any Law, (ii) any change in any Law or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority including, without limitation, the imposition,
modification or deemed applicability of any reserves, deposits or similar
requirements (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Adjusted
Eurodollar Rate) (provided, that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law for purposes hereof, regardless of the
date enacted, adopted or issued), then the Borrower shall pay to such Lender
within 15 days after demand, which demand shall contain the basis and
calculations supporting such demand, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender may determine in its sole discretion) as may be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder.


Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.
SECTION 4.2    Capital Adequacy. If, after the date hereof, any Lender has
determined that the adoption or effectiveness of any applicable Law, rule or
regulation regarding capital adequacy or liquidity, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s (or its
parent corporation’s) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender, or its parent
corporation, could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s (or its parent
corporation’s) policies with respect to capital adequacy) (provided, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel

30

--------------------------------------------------------------------------------




Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law for purposes hereof,
regardless of the date enacted, adopted or issued), then the Borrower shall pay
to such Lender within 15 days after demand, which demand shall contain the basis
and calculations supporting such demand, such additional amount or amounts as
will compensate such Lender for such reduction. Each determination by any such
Lender of amounts owing under this Section 4.2 shall, absent manifest error, be
conclusive and binding on the parties hereto.


SECTION 4.3    Compensation. The Borrower shall compensate each Lender, within
15 days after demand, which demand shall contain the basis and calculations
supporting such demand, for all reasonable losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans) which such Lender may sustain:


(a)if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing, continuation or conversion of Eurodollar Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Continuation/Conversion, as the case may be;


(b)if any prepayment, repayment, continuation or conversion of any Eurodollar
Loan occurs on a date which is not the last day of an Interest Period applicable
thereto, including, without limitation, in connection with any demand,
acceleration, mandatory prepayment or otherwise (including any demand under this
Article 4);


(c)if the Borrower fails to repay any Eurodollar Loan when required by the terms
of this Agreement; or


(d)if the Borrower elects to cause a mandatory assignment of such Lender’s
Commitment or portion of the Loan pursuant to Section 4.5.


Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Adjusted
Eurodollar Rate in an amount equal to the amount of that Loan, having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its Eurodollar Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 4.3. Each determination and calculation hereunder
shall be in good faith and shall be conclusive absent manifest error.
SECTION 4.4    Taxes.


(a)    Tax Liabilities Imposed on a Lender. (i) Any and all payments by the
Borrower hereunder or under any of the Credit Documents shall be made, in
accordance with the terms hereof and thereof, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto,

31

--------------------------------------------------------------------------------




excluding (A) taxes measured by net income and franchise taxes imposed on any
Lender by the jurisdiction under the laws of which such Lender is organized or
transacting business or any political subdivision thereof and (B) any U.S.
federal withholding taxes imposed under FATCA (all such non‑excluded taxes,
being hereinafter referred to as “Taxes”). If any applicable Laws (as determined
in the good faith discretion of the Administrative Agent or Borrower, as
applicable) require the deduction or withholding of any tax from any such
payment hereunder, then the Administrative Agent or Borrower shall be entitled
to make such deduction or withholding.


(ii)    Without limiting the rights of the Borrower in clause (i) above, if the
Borrower or the Administrative Agent shall be required by the Code to deduct any
taxes from or in respect of any sum payable hereunder to any Lender, (A) to the
extent that the withholding or deduction is made on account Taxes, the sum
payable by the Borrower shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.4) such Lender or the Administrative Agent
receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Administrative Agent shall make such deductions
and (C) the Administrative Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with the Code.


(iii)    If the Borrower or the Administrative Agent shall be required by
applicable Law other than the Code to deduct any taxes from or in respect of any
sum payable hereunder to any Lender, (A) to the extent that the withholding or
deduction is made on account Taxes, the sum payable by the Borrower shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.4) such Lender or the Administrative Agent receives an amount equal to
the sum it would have received had no such deductions been made, (B) the
Borrower or Administrative Agent, as required by such law, shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.


(b)    Other Taxes. In addition, the Borrower agrees to pay, upon written notice
from a Lender and prior to the date when penalties attach thereto, all present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies of the United States or any state or political
subdivision thereof or any applicable foreign jurisdiction that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement (collectively, the “Other Taxes”).


(c)    Refunds. If a Lender or the Administrative Agent (as the case may be)
shall become aware that it is entitled to claim a refund (or a refund in the
form of a credit) (each, a “Refund”) from a Governmental Authority (as a result
of any error in the amount of Taxes or Other Taxes paid to such Governmental
Authority or otherwise) of Taxes or Other Taxes which the Borrower has paid, or
with respect to which the Borrower has paid additional amounts, pursuant to this
Section 4.4, it shall promptly notify the Borrower in writing of the
availability of such Refund and shall, within 30 days after receipt of written
notice by the Borrower, make a claim to such Governmental Authority for such
Refund at the Borrower’s expense if, in the judgment of such Lender or the
Administrative Agent (as the case may be), the making of such

32

--------------------------------------------------------------------------------




claim will not be otherwise disadvantageous to it; provided that nothing in this
subsection (c) shall be construed to require any Lender or the Administrative
Agent to institute any administrative proceeding (other than the filing of a
claim for any such Refund) or judicial proceeding to obtain such Refund.


If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this
Section 4.4 with respect to Taxes or Other Taxes giving rise to such Refund),
net of all reasonable out‑of‑pocket expenses (including the net amount of taxes,
if any, imposed on such Lender or the Administrative Agent with respect to such
Refund) of such Lender or the Administrative Agent, and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of such Lender
or the Administrative Agent, agrees to repay the amount paid over to the
Borrower (plus penalties, interest or other charges) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such Refund to such Governmental Authority. Nothing contained
in this Section 4.4(c) shall require any Lender or the Administrative Agent to
make available any of its tax returns (or any other information that it deems to
be confidential or proprietary) or to alter its tax accounting practices.
(d)Foreign Lender. Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Agreement) that is not a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the Effective Date (or, in the case of a
Person that becomes a Lender after the Effective Date by assignment, promptly
upon such assignment), two duly completed and signed copies of (1) Form W-8BEN
or W-8BEN-E, as applicable, of the United States Internal Revenue Service, or a
successor applicable form, entitling such Lender to a complete exemption from
withholding on all amounts to be received by such Lender pursuant to this
Agreement and/or any Notes, (2) Form W-8ECI of the United States Internal
Revenue Service, or a successor applicable form, relating to all amounts to be
received by such Lender pursuant to this Agreement and/or any Notes or (3) any
other form (together with supplementary documentation) prescribed by applicable
Laws entitling such Lender to a complete exemption from United States
withholding tax. Each such Lender shall, from time to time after submitting
either such form, submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of such forms (or such successor
forms or other documents as shall be adopted from time to time by the relevant
United States taxing authorities) as may be (1) reasonably requested in writing
by the Borrower or the Administrative Agent and (2) appropriate under then
current United States laws or regulations. If and for any period during which
the provisions of this Section 4.4(d) are not satisfied by or with respect to
any such Lender, no provision of this Agreement shall require the Borrower to
indemnify with respect to any resulting withholding of United States taxes
imposed on or with respect to such Lender as a result of such noncompliance for
the periods to which such noncompliance relates, unless such noncompliance is
directly attributable to a

33

--------------------------------------------------------------------------------




change in a law, rule or regulation issued by a Governmental Authority which
results in the inability of such Lender to provide such form. If a payment made
to a Lender hereunder would be subject to United States federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
requirements of FATCA, such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Law and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.


(e)United States Lenders. Each Lender that is a United States Person shall, on
or prior to the date it becomes a party hereto and from time to time thereafter
if requested in writing by the Borrower or the Administrative Agent, provide the
Administrative Agent and the
Borrower with a properly completed and duly executed copy of Internal Revenue
Service Form W-9, or any successor to such form.


SECTION 4.5    Mitigation; Mandatory Assignment. The Administrative Agent and
each Lender shall use reasonable efforts to avoid or mitigate any increased cost
or suspension of the availability of an interest rate or the payment of Taxes or
Other Taxes under Sections 4.1 through 4.4 above to the greatest extent
practicable (including transferring the Loan to another lending office or
Affiliate of a Lender) unless, in the reasonable opinion of the Administrative
Agent or such Lender, such efforts would be likely to have an adverse effect
upon it. In the event (a) a Lender makes a request to the Borrower for
additional payments in accordance with Section 4.1, 4.2 or 4.4, (b) a Lender
does not consent to a proposed amendment, change, waiver, discharge or
termination with respect to any Credit Document to which the Required Lenders
have consented (a “Non-Consenting Lender”) or (c) a Lender becomes a Defaulting
Lender, then, provided that no Default or Event of Default has occurred and is
continuing at such time, the Borrower may, at its own expense (such expense to
include any transfer fee payable to the Administrative Agent under
Section 11.3(b) and any expense pursuant to Section 4) and in its sole
discretion, require any such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)), all of its interests, rights and obligations
under this Agreement to an Eligible Assignee which shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority,
(b) the Borrower or such assignee shall have paid to the assigning Lender in
immediately available funds the principal of and interest accrued to the date of
such payment on the portion of the Loan hereunder held by such assigning Lender
and all other amounts owed to such assigning Lender hereunder, including amounts
owed pursuant to Sections 4.1 through 4.4 and (c) in the case of any such
assignment resulting from a Non‑Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Credit
Document, the applicable replacement bank, financial institution or Fund
consents to the proposed amendment, change, waiver, discharge or termination. In
the event any assigning Lender fails to promptly execute the agreements required
under Section 11.3(b) in connection with an assignment pursuant to this

34

--------------------------------------------------------------------------------




Section 4.5, the Borrower may, upon one (1) Business Day’s prior notice to such
assigning Lender, execute such agreements on behalf of such assigning Lender.


SECTION 4.6    Defaulting Lenders.    Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)    any ticking or commitment fees shall cease to accrue on the Commitment of
such Defaulting Lender; and


(b)    the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.6); provided that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor the
principal or interest owed to such Lender reduced, or the final maturity thereof
extended, without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.


ARTICLE V


CONDITIONS PRECEDENT


SECTION 5.1    Effective Date. This Agreement shall become effective on the date
that all of the following conditions shall have been satisfied (or waived in
accordance with Section 11.6):


(a)Executed Agreement. Receipt by the Administrative Agent of duly executed
copies of this Agreement.


(b)Fees and Expenses. Payment by the Borrower of all reasonable and documented
fees and expenses then owed by it to the Lenders, the Administrative Agent and
the Lead Arranger to the extent invoiced at least three Business Days prior to
the Effective Date.


(c)USA Patriot Act. The Administrative Agent, the Lead Arranger and the Lenders
shall have received at least three Business Days prior to the Effective Date all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, to the extent requested of the
Borrower in writing not fewer than ten Business Days prior to the Effective
Date.


(d)Corporate Documents. Receipt by the Administrative Agent of the following:


(i)Charter Documents. A copy of the Certificate of Incorporation of the Borrower
issued by the Secretary of State of the State of Delaware on

35

--------------------------------------------------------------------------------




November 9, 1945, as amended, certified by a secretary or assistant secretary of
the Borrower to be true and correct as of the Effective Date.


(ii)Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Effective
Date.


(iii)Resolutions. Copies of resolutions of the Board of Directors of the
Borrower or a duly authorized committee thereof approving and adopting the
Credit Documents to which it is a party and the transactions contemplated
therein and authorizing execution and delivery thereof, certified by a secretary
or assistant secretary of the Borrower to be true and correct and in force and
effect as of the Effective Date.


(iv)Good Standing. Copies of (A) certificates of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction
of incorporation and the principal place of business of the Borrower and (B) to
the extent available, a certificate indicating payment of all corporate
franchise taxes certified as of a recent date by the appropriate Governmental
Authorities of the state or other jurisdiction of its incorporation and the
principal place of business of the Borrower.


(v)Incumbency. An incumbency certificate of the Borrower, certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Effective Date.


(e)Opinion of Counsel. Receipt by the Administrative Agent of an opinion, or
opinions, satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders from legal counsel to the Borrower.


SECTION 5.2    Closing Date. The obligation of each Lender to fund its portion
of the Loan on the Closing Date is subject to satisfaction (or waiver in
accordance with Section 11.6) of the following conditions on or prior to the
Closing Date (in form and substance acceptable to the Administrative Agent):


(a)    Effective Date. This Agreement shall have become effective as provided in
Section 5.1.


(b)    Note and Notice of Borrowing. Receipt by the Administrative Agent of duly
executed copies of (i) the Notes (to the extent requested by the Lenders three
Business Days prior to the Closing Date) and (ii) a Notice of Borrowing.


(c)    Officer’s Certificate. Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower, dated the Closing Date,
confirming the satisfaction of the conditions set forth in clauses (g), (k) and
(m) of this Section 5.2.



36

--------------------------------------------------------------------------------




(d)    Financial Statements. Receipt by the Lenders of (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and the Acquired Business for the three fiscal years ended
at least 60 days prior to the Closing Date (the Lenders acknowledge receipt of
such audited financial statements for the Borrower and the Acquired Business for
the fiscal years ended 2012, 2013 and 2014 and agree that, with respect to such
audited financial information for any subsequent fiscal year, such condition
shall be deemed satisfied through the filing by the Borrower or the Acquired
Business, as the case may be, of the annual report on Form 10-K with respect to
such fiscal year) (the “Audited Financial Statements”); (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and the Acquired Business for each
completed fiscal quarter (other than the fourth fiscal quarter in any fiscal
year) ended after the date hereof and at least 40 days prior to the Closing Date
(with respect to which independent auditors shall have performed a SAS 100
review) (the “Unaudited Financial Statements”) (Lenders agree that, with respect
to such Unaudited Financial Statements for any fiscal quarter, such condition
shall be deemed satisfied through the filing by the Borrower or the Acquired
Business, as the case may be, of the quarterly report on Form 10-Q with respect
to each such fiscal quarter), which audited and unaudited financial statements
shall be prepared in accordance with, or reconciled to, GAAP; and (iii) a pro
forma consolidated balance sheet and related balance sheet and statements of
income of the Borrower for the latest fiscal year for which Audited Financial
Statements have been delivered pursuant to the foregoing clause (i) and the
latest 3-, 6-, or 9-month period for which the Unaudited Financial Statements
have been delivered pursuant to the foregoing clause (ii) (collectively, the
“Pro Forma Financial Statements”), in each case meeting the requirements of
Article 11 of Regulation S-X, to the extent the Borrower is (or would be
following the 74-day grace period) required to file any such Pro Forma Financial
Statements prior to an offering of securities under the Borrower’s current
registration statement on Form S-3 (File No. 333-202413) (or if the Borrower is
no longer S-3 eligible, prior to the SEC declaring a registration statement of
the Borrower on Form S-1 effective).


(e)    Fees and Expenses. Payment by the Borrower of all reasonable and
documented fees and expenses then owed by it to the Lenders, the Administrative
Agent and the Lead Arranger to the extent invoiced at least three Business Days
prior to the Closing Date.


(f)    Company Material Adverse Effect. Except as disclosed in the Company
Reports (as defined in the Acquisition Agreement as in effect on the Signing
Date) publicly available at least 24 hours prior to the Signing Date and only as
and to the extent disclosed therein (other than any forward-looking disclosures
set forth in any risk factor section, any disclosures in any section relating to
forward-looking statements and any other disclosures included therein to the
extent they are primarily cautionary, predictive or forward-looking in nature)
or in the Company Disclosure Letter (as defined in the Acquisition Agreement as
in effect on the Signing Date), since June 30, 2015, there shall not have been
any changes, events or developments that have had or would reasonably be
expected to have, individually or in the aggregate, with all such other changes,
events or developments, a Company Material Adverse Effect.



37

--------------------------------------------------------------------------------




(g)    Acquisition. The Acquisition shall have been or shall be, substantially
simultaneously with the borrowing of the Loan hereunder on the Closing Date,
consummated in all material respects in accordance with the terms of the
Acquisition Agreement (as in effect on the Signing Date) without giving effect
to any amendments, modifications, supplements, waivers or consents thereto by
the Borrower that are materially adverse to the interests of the Lenders or the
Lead Arranger and not approved by the Lead Arranger (which approval shall not be
unreasonably withheld, conditioned or delayed); provided that, (x) decreases in
the cash portion of the purchase consideration for the Acquisition exceeding 10%
in the aggregate shall be deemed materially adverse to the Lenders and any
decrease of the cash portion of such purchase consideration equal to less than
10% in the aggregate shall be deemed not materially adverse to the Lenders so
long as it shall have been allocated to reduce the Commitments in an amount
equal to such reduction in the cash portion of the purchase consideration and
(y) any increase in the cash portion of the purchase consideration equal to less
than 10% shall be deemed not materially adverse to the Lenders.


(h)    Offering Document for Senior Notes Issuance. At least 20 days prior to
the Closing Date, the Borrower shall have (i) provided to the Investment Banks
one or more preliminary prospectuses, offering memoranda or private placement
memoranda including all financial statements (including the Pro Forma Financial
Statements (which shall include the impact of any other acquisitions for which
the Borrower is (or would be following the 74-day grace period) required to file
Pro Forma Financial Statements meeting the requirements of Article 11 of
Regulation S-X prior to an offering of securities under the Borrower’s current
registration statement on Form S-3 (File No. 333-202413) (or if the Borrower is
no longer S-3 eligible, prior to the SEC declaring a registration statement of
the Borrower on Form S-1 effective) and other information that would be required
in a registration statement for an offering by the Borrower registered under the
Securities Act relating to the Senior Notes Issuance, and thereafter prepared
supplements to or final versions of such prospectuses, offering memoranda or
private placement memoranda (collectively, the “Offering Document”), (ii) used
commercially reasonable efforts to cause the independent registered public
accountants of the Borrower to deliver a draft of a customary “comfort letters”
(including customary “negative assurances”) with respect to the financial
information in the Offering Document with respect to the Borrower, with such
draft comfort letter to be in substantially the same form as prior comfort
letters delivered by such independent registered public accountants in
transactions involving the Borrower and the Investment Banks, and (iii) used its
commercially reasonable efforts to cause the independent registered public
accountants of the Acquired Business to deliver a draft of a customary “comfort
letters” (including customary “negative assurances”) with respect to the
financial information in the Offering Document with respect to the Acquired
Business.


(i)    Solvency Certificate. Receipt by the Administrative Agent of a solvency
certificate signed by the chief financial officer, chief accounting officer or
other financial officer with equivalent duties of the Borrower in the form
attached hereto as Exhibit 5.2(i).



38

--------------------------------------------------------------------------------




(j)    USA Patriot Act. The Administrative Agent, the Lead Arranger and the
Lenders shall have received at least three Business Days prior to the Closing
Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, to the extent requested of
the Borrower in writing not fewer than ten Business Days prior to the Closing
Date.


(k)    No Default or Event of Default. No Default or Event of Default referred
to in Section 9.1(a), 9.1(c) (solely with respect to a breach of Section 7.11)
or Section 9.1(e) shall have occurred and be continuing or would result from the
making of the Loan on the Closing Date, after giving effect to the Transactions.


(l)    Acquisition Agreement Representations. Each of the Acquisition Agreement
Representations shall be true and correct in all material respects (except
Acquisition Agreement Representations that are qualified by materiality, which
shall be true and correct), in each case at the time of, and immediately after
giving effect to, the making of the Loan on the Closing Date.


(m)    Specified Representations. Each of the Specified Representations shall be
true and correct in all material respects (except Specified Representations that
are qualified by materiality, which shall be true and correct), in each case at
the time of, and immediately after giving effect to, the making of the Loan on
the Closing Date.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Borrower hereby represents and warrants to each Lender, on and as of the
Effective Date and, in the case of Sections 6.1 through 6.7 and 6.10 through
6.17, on and as of the Closing Date, both before and immediately after giving
effect to the Transactions to occur on the Closing Date, that:
SECTION 6.1    Organization and Good Standing. The Borrower and each Significant
Subsidiary (a) is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, (b) is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have a
Material Adverse Effect and (c) has the requisite corporate power and authority
to own its properties and to carry on its business as now conducted and as
proposed to be conducted.


SECTION 6.2    Due Authorization. The Borrower (a) has the requisite corporate
power and authority to execute, deliver and perform this Agreement and the other
Credit Documents and to incur the obligations herein and therein provided for
and (b) is duly authorized to, and has been authorized by all necessary
corporate action, to execute, deliver and perform this Agreement and the other
Credit Documents.


SECTION 6.3    No Conflicts. Neither the execution and delivery of the Credit
Documents, nor the consummation of the transactions contemplated therein, nor
performance of

39

--------------------------------------------------------------------------------




and compliance with the terms and provisions thereof by the Borrower will
(a) violate or conflict with any provision of its certificate or articles of
incorporation or bylaws, (b) violate, contravene or materially conflict with any
law, regulation (including, without limitation, Regulation D, U or X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or materially conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound, the violation of which could have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to its
properties.


SECTION 6.4    Consents. No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance of this Agreement or any of the other Credit Documents that has not
been obtained.


SECTION 6.5    Enforceable Obligations. This Agreement and the other Credit
Documents have been duly executed and delivered by the Borrower and constitute
legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.


SECTION 6.6    Financial Condition. The Audited Financial Statements and the
Unaudited Financial Statements, in each case of the Borrower, (a) fairly present
the financial condition and operations of the Borrower as of the date thereof
and (b) were prepared in accordance with GAAP.


SECTION 6.7    No Default. No Default or Event of Default presently exists.


SECTION 6.8    Indebtedness and Off Balance Sheet Indebtedness. As of the
Effective Date, the Borrower and its Subsidiaries have no Indebtedness except
(1) as disclosed in the consolidated audited financial statements of the
Borrower dated as of December 31, 2014, including balance sheets and income and
cash flow statements, in each case, audited by independent public accountants of
recognized standing and prepared in accordance with GAAP, the consolidated
unaudited quarterly financial statements of the Borrower for the three month
periods as of and for March 31, 2015 and June 30, 2015, including balance sheets
and income and cash flow statements, in each case prepared in accordance with
GAAP and as otherwise incurred in the ordinary course, (2) Indebtedness in an
aggregate amount of $400,000,000 incurred by Southern Power Company pursuant to
a term loan agreement in August 2015 and (3) Indebtedness in an aggregate amount
of $400,000,000 incurred by the Borrower pursuant to a term loan agreement in
September 2015. Set forth on the Borrower’s annual report on Form 10-K for the
year ended December 31, 2014 and the Borrower’s quarterly report on Form 10-Q
for the quarter ended June 30, 2015 is a specific description of all material
Off Balance Sheet Indebtedness of the Borrower and its Subsidiaries as of the
periods covered thereby.


SECTION 6.9    Litigation. Except as disclosed in the Borrower’s annual report
on Form 10-K, for the year ended December 31, 2014, in the Borrower’s quarterly
report on Form 10-Q for the quarter ended June 30, 2015 and in any current
report on Form 8-K filed by the

40

--------------------------------------------------------------------------------




Borrower between December 31, 2014 and the Effective Date, as of the Effective
Date, there are no actions, suits or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or a Significant Subsidiary, in which there is a
reasonable possibility of an adverse decision which has had or would be
reasonably expected to have a Material Adverse Effect.


SECTION 6.10    Taxes. The Borrower has filed, or caused to be filed, all tax
returns (federal, state, local and foreign) required to be filed and paid all
amounts of taxes shown thereon to be due (including interest and penalties) and
has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing by it, except for such taxes or returns (a) which are not yet
delinquent, (b) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP, or (c) which are not, either individually or in the
aggregate, considered material. The Borrower is not aware of any proposed
material tax assessments against it.


SECTION 6.11    Compliance with Law. The Borrower is in compliance with all
laws, rules, regulations, orders and decrees applicable to it, or to its
properties, unless (a) such failure to comply would not have a Material Adverse
Effect, or (b) the necessity of compliance therewith is being contested in good
faith and by proper proceedings.


SECTION 6.12    ERISA. There have been no ERISA Events that are continuing and
either singly or in the aggregate would reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower each Pension Plan has
been administered with the applicable provisions of ERISA and the Code, and
there are no pending, or to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by a Governmental Authority, with respect
to any Pension Plan (other than claims for benefits and funding obligations in
the ordinary course and PBGC premiums due but not delinquent), except where such
non-compliance, claim, lawsuit or action either singly or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Pension Plan has occurred, and no Lien in favor of the PBGC or
a Pension Plan has arisen, which would reasonably be expected to have a Material
Adverse Effect. The present value of all accrued benefits under each Pension
Plan (based on those assumptions used to fund such Pension Plan) did not, as of
the last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Pension Plan
allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect. The Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules
with respect to each Pension Plan except where the failure to meet such
requirements would not reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any ERISA Affiliate has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.


SECTION 6.13    Use of Proceeds; Margin Stock. The proceeds of the Loan
hereunder (a) will be used solely for the purposes specified in Section 7.9 and
(b) will not be used in a manner that would cause a violation of Regulation U or
Regulation X.



41

--------------------------------------------------------------------------------




SECTION 6.14    Investment Company Act. The Borrower is not an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or controlled by such a company.


SECTION 6.15    Solvency. Immediately after giving effect to the consummation of
the Transactions on the Closing Date, the Borrower and its Subsidiaries on a
consolidated basis will be solvent. For purposes of the preceding sentence,
“solvent” means (a) the fair saleable value (on a going concern basis) of the
Borrower’s assets exceed its liabilities, contingent or otherwise, fairly
valued, (b) the Borrower will be able to pay its debts as they become due and
(c) upon paying its debts as they become due, the Borrower will not be left with
unreasonably small capital as is necessary to satisfy all of its current and
reasonably anticipated obligations.


SECTION 6.16    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any director, officer or
employee thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals or HMT’s Consolidated List of Financial Sanctions Targets
and the Investment Ban List or (iii) located, organized or resident in a
Designated Jurisdiction.


SECTION 6.17    Anti-Corruption Laws. To the extent applicable, the Borrower and
each of its Subsidiaries conducts its businesses in compliance, in all material
respects, with the United States Foreign Corrupt Practices Act of 1977 and the
UK Bribery Act 2010 and maintains policies and procedures designed to promote
and achieve compliance with such laws.


ARTICLE VII


AFFIRMATIVE COVENANTS


The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until the Loan, together with interest, fees and other obligations
hereunder (other than contingent indemnification obligations not yet due and
payable), have been paid in full and the Commitments hereunder shall have been
terminated:
SECTION 7.1    Information Covenants.


The Borrower will furnish, or cause to be furnished, to the Administrative
Agent:
(a)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries as of the end of such fiscal year, together with related statements
of operations and retained earnings and of cash flows for such fiscal year,
setting forth in comparative form figures for the preceding fiscal year, all
such financial information described above to be in reasonable form and detail
and audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP (except for changes with which such accountants concur) and
shall not be limited

42

--------------------------------------------------------------------------------




as to the scope of the audit or qualified as to going concern. In addition, upon
the request of the Administrative Agent, the Borrower shall provide the Lenders
its unaudited corporate balance sheet and related corporate income and cash
flows for such fiscal year. To the extent that the information set forth in this
Section 7.1(a) is included in the Borrower’s annual report on Form 10-K as filed
with the SEC, such information shall be deemed delivered for purposes hereof.


(b)    Quarterly Financial Statements. As soon as available, and in any event
within 55 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries as of the end of such fiscal
quarter, together with related statements of operations and retained earnings
and of cash flows for such fiscal quarter in each case setting forth in
comparative form figures for the corresponding period of the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of the chief financial officer of the Borrower to
the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from audit and normal year‑end audit adjustments. In addition, upon the request
of the Administrative Agent, the Borrower shall provide the Lenders its
unaudited corporate balance sheet and related corporate income and cash flows
for each fiscal quarter (other than the fourth fiscal quarter). To the extent
that the information set forth in this Section 7.1(b) is included in the
Borrower’s quarterly report on Form 10-Q as filed with the SEC, such information
shall be deemed delivered for purposes hereof.


(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of
the chief financial officer, treasurer or any assistant treasurer of the
Borrower, substantially in the form of Exhibit 7.1(c), (i) demonstrating
compliance with the financial covenant contained in Section 7.11 by calculation
thereof as of the end of each such fiscal period and (ii) stating that no
Default or Event of Default exists, or if any Default or Event of Default does
exist, specifying the nature and extent thereof and what action the Borrower
proposes to take with respect thereto.


(d)    Notices. Upon a Responsible Officer of the Borrower obtaining knowledge
thereof, the Borrower will give written notice to the Administrative Agent as
soon as administratively practicable of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to the
Borrower: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower which, if adversely determined, is
likely to have a Material Adverse Effect, (B) the institution of any proceedings
against the Borrower with respect to, or the receipt of notice by the Borrower
of potential liability or responsibility for, violation or alleged violation of
any federal, state or local law, rule or regulation, the violation of which
would likely have a Material Adverse Effect or (C) any notice concerning the
imposition

43

--------------------------------------------------------------------------------




of any withdrawal liability by a Multiemployer Plan against the Borrower or any
of its ERISA Affiliates or the termination of any Pension Plan in a distress
termination.


(e)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Administrative Agent or any Lender may reasonably request.


Documents required to be delivered pursuant to Section 7.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third
party website or whether sponsored by the Administrative Agent); provided that:
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that the Administrative Agent and the Lead
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
Debtdomain and/or DX Syndicate or another similar electronic system (the
“Platform”).
SECTION 7.2    Preservation of Existence and Franchises. The Borrower will,
except as permitted by Section 8.2, do all things necessary to preserve and keep
in full force and effect its existence, rights, franchises and authority.


SECTION 7.3    Books and Records. The Borrower will keep complete and accurate
books and records of its transactions in accordance with good accounting
practices on the basis of GAAP (including the establishment and maintenance of
appropriate reserves); provided that unaudited corporate financial statements of
the Borrower provided pursuant to Section 7.1(a) and (b) are not required to be
prepared in accordance with GAAP.


SECTION 7.4    Compliance with Law. The Borrower will comply with all laws,
rules, regulations, orders and decrees, and all restrictions imposed by all
Governmental Authorities, applicable to it and its property (a) if noncompliance
with any such law, rule, regulation, order or restriction would be reasonably
expected to have a Material Adverse Effect or (b) unless the necessity of
compliance therewith is being contested in good faith and by proper proceedings.



44

--------------------------------------------------------------------------------




SECTION 7.5    Payment of Taxes. The Borrower will pay and discharge all taxes,
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties, before they shall become
delinquent; provided, however, that the Borrower shall not be required to pay
(a) any such tax, assessment, charge, levy or claim which is being contested in
good faith by appropriate proceedings and as to which adequate reserves therefor
have been established in accordance with GAAP or (b) any such taxes which are
not, either individually or in the aggregate, considered material.


SECTION 7.6    Insurance. The Borrower will at all times maintain in full force
and effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) in such
amounts, covering such risks and liabilities and with such deductibles or
self‑insurance retentions as are in accordance with normal industry practice.


SECTION 7.7    Performance of Obligations. The Borrower will perform in all
material respects all of its obligations under the terms of all material
agreements to which it is a party or by which it is bound (other than
agreements, indentures, mortgages, security agreements or other instruments
relating to Indebtedness) unless (i) Borrower’s nonperformance of any such
agreement would not reasonably be expected to have a Material Adverse Effect or
(ii) the necessity of performance thereof is being contested in good faith and
by proper proceedings.


SECTION 7.8    ERISA. The Borrower shall, and shall, to the extent practicable,
cause each of its ERISA Affiliates to: (a) maintain each Pension Plan in
compliance with the applicable provisions of ERISA, the Code and other
applicable federal or state law; and (b) make all required contributions to any
Pension Plan subject to Section 412 or Section 430 of the Code and all
contributions required of the Borrower and its ERISA Affiliates to any
Multiemployer Plan subject to Section 431 of the Code; except in each such
instance in clause (a) or (b) where the failure to do so, either singly or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.


SECTION 7.9    Use of Proceeds. The proceeds of the Loan may be used solely for
the payment of the cash consideration payable under the Acquisition Agreement
upon the consummation of the Acquisition and other cash payments required in
connection with the consummation of the Transactions.


SECTION 7.10    Audits/Inspections. Upon reasonable notice and during normal
business hours, the Borrower will permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys and appraisers to visit and inspect the Borrower’s property,
including its books and records, its accounts receivable and inventory, the
Borrower’s facilities and its other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Borrower. So long as there is not a Default or Event of
Default and unless Borrower otherwise consents, such visits and inspections
shall be limited to once per calendar year.



45

--------------------------------------------------------------------------------




SECTION 7.11    Indebtedness to Capitalization. The ratio of (a) Indebtedness of
the Borrower and its consolidated Subsidiaries to (b) Capitalization shall at
all times be less than or equal to 0.70 to 1.0.




ARTICLE VIII


NEGATIVE COVENANTS


The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until the Loan, together with interest, fees and other obligations
hereunder (other than contingent indemnification obligations not yet due and
payable), have been paid in full and the Commitments hereunder shall have been
terminated:
SECTION 8.1    Nature of Business. The Borrower will not alter the character of
its business from that conducted or contemplated hereunder as of the Effective
Date.


SECTION 8.2    Consolidation and Merger. The Borrower will not enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that notwithstanding the
foregoing provisions of this Section 8.2, the following actions may be taken if
after giving effect thereto no Default or Event of Default exists:


(a)    a Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower; provided that the Borrower shall be the continuing or surviving
corporation; and


(b)    the Borrower may merge or consolidate with any other Person (other than
one of its Subsidiaries) if either (i) the Borrower shall be the continuing or
surviving corporation or (ii) the Borrower shall not be the continuing or
surviving corporation and the corporation so continuing or surviving (A) is a
corporation organized and duly existing under the law of any state of the United
States, (B) has (1) a long-term, senior, unsecured, non-credit enhanced debt
rating of BBB- or better from S&P and Baa3 or better from Moody’s or (2) a
commercial paper rating of A-2 or better from S&P and P-2 or better from Moody’s
and (C) executes and delivers to the Administrative Agent and the Lenders an
instrument in form reasonably satisfactory to the Required Lenders pursuant to
which it expressly assumes the Loan and all of the other obligations of the
Borrower under the Credit Documents and procures for the Administrative Agent
and each Lender an opinion in form reasonably satisfactory to the Required
Lenders in respect of the due authorization, execution, delivery and
enforceability of such instrument and covering such other matters as the
Required Lenders may reasonably request; provided that prior to any such merger
or consolidation, the Borrower shall have delivered to the Administrative Agent
a certificate demonstrating that, upon giving effect to such merger or
consolidation on a pro forma basis, the Borrower will be in compliance with
Section 7.11.


SECTION 8.3    Sale or Lease of Assets. Except as permitted by Section 8.2, the
Borrower will not convey, sell, lease, transfer or otherwise dispose of (a) in
one transaction or a

46

--------------------------------------------------------------------------------




series of transactions, all or substantially all of its business or assets
whether now owned or hereafter acquired or (b) any shares of capital stock of
Alabama Power Company, Georgia Power Company, Gulf Power Company, Mississippi
Power Company or Southern Company Services, Inc.


SECTION 8.4    Transactions with Affiliates. Except as otherwise required by
law, the Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any of its Affiliates
other than on terms and conditions substantially as favorable as would be
obtainable in a comparable arm’s‑length transaction with a Person other than an
Affiliate.


SECTION 8.5    Fiscal Year. The Borrower will not change its fiscal year
(a) without prior written notification to the Lenders and (b) if such change
would materially affect the Lenders’ ability to read and interpret the financial
statements delivered pursuant to Section 7.1 or calculate the financial covenant
in Section 7.11.


SECTION 8.6    Liens. The Borrower will not contract, create, incur, assume or
permit to exist any Lien with respect to any of its property or assets of any
kind (whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, securing any
Indebtedness (unless the Loan hereunder is equally and ratably secured with such
other Indebtedness) other than the following: (a) Liens securing Borrower
Obligations, (b) Liens for taxes not yet due or Liens for taxes being contested
in good faith by appropriate proceedings for which adequate reserves determined
in accordance with GAAP have been established (and as to which the property
subject to any such Lien is not yet subject to foreclosure, sale or loss on
account thereof), (c) Liens in respect of property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable, which have been in existence less than 90 days or which are
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof), (d) pledges or deposits made in the ordinary
course of business to secure payment of worker’s compensation insurance,
unemployment insurance, pensions or social security programs, (e) Liens arising
from good faith deposits in connection with or to secure performance of tenders,
bids, leases, government contracts, performance and return‑of‑money bonds and
other similar obligations incurred in the ordinary course of business (other
than obligations in respect of the payment of borrowed money), (f) Liens arising
from good faith deposits in connection with or to secure performance of
statutory obligations and surety and appeal bonds (unless such Lien is in
connection with a judgment that has caused an Event of Default pursuant to
Section 9.1(g)), (g) easements, rights‑of‑way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (j) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower, but only if (i) such Lien
secures only principal amounts (not exceeding the cost of such acquisition,
construction or creation) raised for the purposes of such acquisition,

47

--------------------------------------------------------------------------------




construction or creation, together with any costs, expenses, interest and fees
incurred in relation thereto or a guarantee given in respect thereof, (ii) such
Lien is created or arises on or before 360 days after the completion of such
acquisition, construction or creation and (iii) such Lien is confined solely to
the property so acquired, constructed or created and any improvements thereto,
(k) any Lien on any property or assets acquired from a corporation or other
entity which is merged with or into the Borrower in accordance with Section 8.2,
and is not created in anticipation of any such transaction (unless such Lien is
created to secure or provide for the payment of any part of the purchase price
of such corporation or other entity), (l) any Lien on any property or assets
existing at the time of acquisition of such property or assets by the Borrower
and which is not created in anticipation of such acquisition (unless such Lien
was created to secure or provide for the payment of any part of the purchase
price of such property or assets), (m) any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Liens referred to in the foregoing clauses (a) through (l), for amounts not
exceeding the principal amount of the Indebtedness secured by the Lien so
extended, renewed or replaced, provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets) and (n) Liens on property, in addition to those
otherwise permitted by clauses (a) through (m) above, securing, directly or
indirectly, Indebtedness which does not exceed, in the aggregate at any one time
outstanding, the greater of (i) $100,000,000.00 or (ii) ten percent (10%) of Net
Tangible Assets.


SECTION 8.7    Sanctions. The Borrower shall not, directly or, to the knowledge
of the Borrower, indirectly, use the Loan or any proceeds of the Loan, or lend,
contribute or otherwise make available the Loan or any proceeds of the Loan to
any Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will, to the knowledge of the Borrower,
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Lead Arranger, Administrative Agent or
otherwise) of Sanctions.


SECTION 8.8    Anti-Corruption Laws. The Borrower shall not, directly or
indirectly, use any proceeds of the Loan for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010.


ARTICLE IX


EVENTS OF DEFAULT


SECTION 9.1    Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):


(a)    Payment. The Borrower shall:


(i)default in the payment when due of any principal of the Loan; or


(ii)default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loan or of any fees or other

48

--------------------------------------------------------------------------------




amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.


(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made; provided, however, that if such
untrue representation, warranty or statement is capable of being remedied, it
shall not be an Event of Default if the Borrower remedies such untrue
representation, warranty or statement within ten (10) Business Days of any
Responsible Officer of the Borrower obtaining actual knowledge thereof.


(c)    Covenants. The Borrower shall:


(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.4, 7.9, 7.11 or 8.1 through 8.8,
inclusive; or


(ii)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 7.1(a), (b), (c) or (d) and such default shall
continue unremedied for a period of ten Business Days after the earlier of an
officer of the Borrower becoming aware of such default or written notice thereof
given by the Administrative Agent; or


(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i) or (c)(ii) of this Section 9.1) contained in this Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of an officer of the Borrower becoming aware of
such default or written notice thereof given by the Administrative Agent.


(d)    Credit Documents. Any Credit Document shall fail to be in full force and
effect or to give the Administrative Agent and/or the Lenders the rights, powers
and privileges purported to be created thereby.


(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower or a Significant Subsidiary: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or a Significant Subsidiary in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Borrower or a Significant Subsidiary or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs; or (ii) an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect is
commenced against the Borrower or a Significant Subsidiary and such petition
remains unstayed and in effect for a period of 60 consecutive days; or (iii) the
Borrower or a

49

--------------------------------------------------------------------------------




Significant Subsidiary shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Person or any substantial part of its property or make any general
assignment for the benefit of creditors; or (iv) the Borrower or a Significant
Subsidiary shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.


(f)Defaults under Other Agreements. With respect to (i) any Indebtedness (other
than the Indebtedness under this Agreement and the FFB Indebtedness) of the
Borrower or a Significant Subsidiary in a principal amount in excess of
$100,000,000, (A) the Borrower or such Significant Subsidiary shall (1) default
in any payment (interest or principal) (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (2) default
(after giving effect to any applicable grace period) in the observance or
performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default pursuant to this clause (2) or other event or condition
is to cause, any such Indebtedness to become immediately due and payable; or
(B) any such Indebtedness shall be declared due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment, prior to the
stated maturity thereof; or (C) any such Indebtedness matures and remains
unpaid; and (ii) the FFB Indebtedness in a principal amount in excess of
$100,000,000, (A) Georgia Power Company shall (1) default in any payment
(interest or principal) (beyond the applicable grace period with respect
thereto, if any) with respect to any such FFB Indebtedness, or (2) default
(after giving effect to any applicable grace period) in the observance or
performance of any covenant or agreement relating to the FFB Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause all outstanding
principal of the FFB Indebtedness to become immediately due and payable; or
(B) the FFB Indebtedness shall be declared due and payable, or required to be
prepaid, other than by (1) a regularly scheduled required prepayment, (2) a
mandatory prepayment pursuant to Sections 3.3.3(a), (b) or (c) of the Loan
Guarantee Agreement (without giving effect to any amendment thereto) or (3) a
Mandatory Prepayment Event, prior to the stated maturity thereof; or (C) the FFB
Indebtedness matures and remains unpaid; it being understood that no default or
other event or condition referred to in clause (ii) of this paragraph (f) shall
be a Default or Event of Default under this Agreement (x) unless Georgia Power
Company is a Significant Subsidiary at the time of such default or other
condition or event and (y) unless and until such default or other event or
condition shall have occurred and be continuing beyond the applicable grace or
cure period with respect thereto contained in any instrument or agreement
evidencing, securing or relating to the FFB Indebtedness.


(g)Judgments. One or more judgments, orders, or decrees shall be entered against
the Borrower or a Significant Subsidiary involving a liability of $100,000,000
or more, in the aggregate, (to the extent not paid or covered by insurance
provided by a

50

--------------------------------------------------------------------------------




carrier who has acknowledged coverage) and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period of at least
30 days after the last day on which such judgment, order or decree becomes final
and unappealable and, where applicable, with the status of a judicial lien.


(h)ERISA. (i) An ERISA Event occurs which is continuing and has resulted or
would reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount in excess of $100,000,000, or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $100,000,000.


(i)Change of Control. The occurrence of any Change of Control.


SECTION 9.2    Acceleration; Remedies. Upon the occurrence of an Event of
Default, and at any time thereafter unless and until such Event of Default has
been waived by the Required Lenders (or the Lenders, if required by
Section 11.6) or cured to the satisfaction of the Required Lenders (or the
Lenders, if required by Section 11.6), the Administrative Agent may with the
consent of the Required Lenders, and shall, upon the request and direction of
the Required Lenders, by written notice to the Borrower, take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:


(a)    Acceleration of the Loan. Declare the unpaid principal of and any accrued
interest in respect of the Loan and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to any of the Lenders or
the Administrative Agent hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.


(b)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set‑off.


Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) shall occur, then (a) the Commitments shall automatically
terminate and (b) the Loan, all accrued interest in respect thereof, all accrued
and unpaid fees and other indebtedness or obligations owing to the Lenders and
the Administrative Agent hereunder shall immediately become due and payable
without the giving of any notice or other action by the Administrative Agent or
the Lenders.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

51

--------------------------------------------------------------------------------




SECTION 9.3    Allocation of Payments after Event of Default. Notwithstanding
any other provisions of this Agreement, after the exercise of any remedies by
the Administrative Agent or the Lenders pursuant to Section 9.2 (or after the
Commitments shall automatically terminate and the Loan (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents and any protective advances made by the
Administrative Agent or any of the Lenders, pro rata as set forth below;
SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
pro rata as set forth below;
THIRD, to the payment of all accrued interest payable on the Loan and other
Borrower Obligations to the Lenders hereunder, pro rata as set forth below;
FOURTH, to the payment of the outstanding principal amount of the Loan and all
other Borrower Obligations which shall have become due and payable under the
Credit Documents, pro rata among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
FIFTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loan held
by such Lender bears to the aggregate then outstanding Loan) of amounts
available to be applied.
SECTION 9.4    Limited Conditionality Period. During the period from and
including the Effective Date to and including the Closing Date or the
termination of all Commitments pursuant to Section 3.9 (the “Limited
Conditionality Period”), and notwithstanding (i) that any representation made on
the Effective Date (excluding, for the avoidance of doubt, the Specified
Representations and/or Acquisition Agreement Representations) was incorrect,
(ii) any failure by the Borrower to comply with any provision of Article VII or
VIII, (iii) any provision to the contrary herein or in any Credit Document or
otherwise or (iv) that any condition to the occurrence of the Effective Date set
forth in Section 5.1 may subsequently be determined not to have been satisfied,
neither the Administrative Agent nor any Lender shall be entitled to (1) cancel
any of its Commitments (except as set forth in Section 3.9(c)), (2) rescind,
terminate or cancel the Credit Documents or exercise any right or remedy or make
or enforce any claim under the Credit Documents, any Note or otherwise it may

52

--------------------------------------------------------------------------------




have to the extent to do so would prevent, limit or delay the making of its
portion of the Loan, (3) refuse to participate in making its Loan; provided that
the applicable conditions precedent to the making of the Loan set forth in
Section 5.2 have been satisfied or (4) exercise any right of set-off or
counterclaim in respect of its Loan to the extent to do so would prevent, limit
or delay the making of its Loan. For the avoidance of doubt, (A) the rights and
remedies of the Lenders and the Administrative Agent shall not be limited in the
event that any applicable condition precedent set forth in Section 5.2 is not
satisfied on the Closing Date or if the Commitments have been terminated as a
result of an Event of Default under Section 9.1(e) with respect to the Borrower
prior to the Closing Date; and (B) immediately after the expiration of the
Limited Conditionality Period, all of the rights, remedies and entitlements of
the Administrative Agent and the Lenders shall be available notwithstanding that
such rights were not available prior to such time as a result of the foregoing.




ARTICLE X


AGENCY PROVISIONS


SECTION 10.1    Appointment. Each Lender hereby designates and appoints
Citibank, N.A., as Administrative Agent to act as specified herein and the other
Credit Documents, and each such Lender hereby authorizes the Administrative
Agent, as an agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated by the terms hereof
and of the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere herein and in the other Credit Documents, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. Except as
expressly set forth herein, the provisions of this Article 10 are solely for the
benefit of the Administrative Agent and the Lenders and the Borrower shall not
have any rights as a third party beneficiary of the provisions hereof. In
performing its functions and duties under this Agreement and the other Credit
Documents, the Administrative Agent shall act solely as an agent of the Lenders
and does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for the Borrower. Notwithstanding
anything herein or in any of the Credit Documents to the contrary, no Lender
that is listed as a syndication agent or co-agent (if any) herein shall have any
functions, duties, obligations, responsibilities or liabilities, or serve in any
capacity, hereunder or under any of the Credit Documents except as a Lender in
accordance with the terms of the Credit Documents. The Administrative Agent
shall, upon receipt thereof, from the Borrower, promptly deliver to the Lenders
copies of the financial statements received pursuant to Section 7.1.


SECTION 10.2    Delegation of Duties. The Administrative Agent may execute any
of its duties hereunder or under the other Credit Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.



53

--------------------------------------------------------------------------------




SECTION 10.3    Exculpatory Provisions. No Agent-Related Person shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection herewith or in connection with any of the other
Credit Documents (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower
contained herein or in any of the other Credit Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by an Agent-Related Person under or in connection herewith or in connection with
the other Credit Documents, or enforceability or sufficiency therefor of any of
the other Credit Documents, or for any failure of the Borrower to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement, or any of the
other Credit Documents or for any representations, warranties, recitals or
statements made herein or therein or made by the Borrower in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by an Agent-Related Person to the Lenders or by or on behalf
of the Borrower to an Agent‑Related Person or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loan or of the existence or possible
existence of any Default or Event of Default or to inspect the properties, books
or records of the Borrower. The Administrative Agent is not a trustee for the
Lenders and owes no fiduciary duty to the Lenders.


The Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable Law.
SECTION 10.4    Reliance on Communications. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower, independent accountants and other experts selected by the
Administrative Agent with reasonable care). The Administrative Agent may deem
and treat the Lenders as the owner of its interests hereunder for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent in accordance with
Section 11.3(b). The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or under any of the other
Credit Documents unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all

54

--------------------------------------------------------------------------------




cases be fully protected in acting, or in refraining from acting, hereunder or
under any of the other Credit Documents in accordance with a request of the
Required Lenders (or, to the extent specifically provided in Section 11.6, all
the Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).


SECTION 10.5    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to the Credit Documents, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders.


SECTION 10.6    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that no Agent‑Related Person has made any
representations or warranties to it and that no act by any Agent‑Related Person
hereinafter taken, including any review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by any Agent‑Related Person
to any Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, any
Agent‑Related Person or any Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrower and made its own decision to make
its portion of the Loan hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, any Agent‑Related Person or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower.
Except for (i) delivery of the Credit Documents, (ii) delivery of all financial
statements received by the Administrative Agent pursuant to Section 7.1(a) and
7.1(b) and each report received by the Administrative Agent pursuant to
Section 7.1(c), (iii) delivery of all notices received by the Administrative
Agent pursuant to Sections 7.1(e) and 7.8 and (iv) delivery of notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent‑Related Person shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower which may come into
the possession of an Agent‑Related Person.


SECTION 10.7    Indemnification. Each Lender agrees to indemnify each
Agent-Related Person (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to such
Lender’s Commitment Percentage in effect on the date on which indemnification is
sought under this section (or if indemnification is sought after the date on
which the Commitments shall have terminated and the Loan shall have been paid in
full, according to such Lender’s Commitment Percentage in effect immediately
prior to

55

--------------------------------------------------------------------------------




such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following the payment of the Borrower Obligations) be imposed on,
incurred by or asserted against such Agent-Related Person in any way relating to
or arising out of this Agreement or the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent-Related Person. If any indemnity furnished to an
Agent-Related Person for any purpose shall, in the opinion of such Agent-Related
Person, be insufficient or become impaired, such Agent-Related Person may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section 10.7 shall survive the payment of the Borrower Obligations and all other
amounts payable hereunder and under the other Credit Documents.


SECTION 10.8    Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower as though the
Administrative Agent were not Administrative Agent hereunder. With respect to
the Loan made and all Borrower Obligations owing to it, the Administrative Agent
shall have the same rights and powers under this Agreement as any Lender and may
exercise the same as though they were not the Administrative Agent, and the
terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.


SECTION 10.9    Successor Administrative Agent. The Administrative Agent may, at
any time, resign upon 30 days written notice to the Borrower and the Lenders.
Upon any such resignation, the Required Lenders, with the written consent of the
Borrower, shall have the right to appoint a successor to the resigning
Administrative Agent. If no successor Administrative Agent shall have been so
duly appointed, and/or such successor agent shall not have accepted such
appointment, within 30 days after the notice of resignation, then the retiring
Administrative Agent shall select a successor Administrative Agent, with the
written consent of the Borrower, provided such successor is a Lender hereunder
or a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $5,000,000,000. If no successor Administrative Agent shall have been
appointed in the time frame set forth above, then the Lenders shall perform all
the obligations of the resigning Administrative Agent until the time a successor
has been appointed by the Required Lenders, with the written consent of the
Borrower, as set forth above and has accepted such appointment. If at any time
it is determined that the Administrative Agent is a Defaulting Lender for
purposes hereof, the Borrower may request, subject to the written consent of the
Required Lenders, that the Administrative Agent be replaced with a successor
administrative agent by notifying the Lenders in writing of its nomination of a
current Lender to act as the administrative agent hereunder. The nominated
Lender shall be appointed as the successor administrative agent upon approval of
the nomination by the Required Lenders; provided, however, that any Lender’s
failure to respond to the Borrower’s nomination within ten (10) days of receipt
of such nomination shall be deemed to be such Lender’s approval thereof.

56

--------------------------------------------------------------------------------




Upon the acceptance of the appointment as Administrative Agent hereunder by a
successor, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent under this Agreement and
the other Credit Documents and the provisions of this Section 10 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement.


If at any time any existing Lender shall cease to be a Lender hereunder, such
institution shall be discharged from all of its respective duties and
obligations hereunder or under the other Credit Documents in that capacity.
SECTION 10.10    Administrative Agent May File Proof of Claims. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of the Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.4 and 11.5 allowed in such
judicial proceeding); and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.4 and 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

57

--------------------------------------------------------------------------------




SECTION 10.11    Administrative Agent as Lender. Notwithstanding the foregoing,
at any time that Citibank, N.A., is the only Lender, this Article 10 shall not
be applicable and all other references to the Administrative Agent shall be
deemed to be references to the Lender.


ARTICLE XI


MISCELLANEOUS
SECTION 11.1    Notices and other Communications; Facsimile Copies.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.1; and


(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

58

--------------------------------------------------------------------------------




function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Notices of Borrowing, Notices of
Continuation/Conversion, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Platform,
any other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).



59

--------------------------------------------------------------------------------




(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices given by the
Borrower even if such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


SECTION 11.2    Right of Set‑Off. In addition to any rights now or hereafter
granted under applicable Law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default and the commencement of
remedies described in Section 9.2, each Lender is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of which rights being hereby expressly waived), to set‑off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of the Borrower against obligations and
liabilities of the Borrower to the Lenders hereunder, under any Notes, the other
Credit Documents or otherwise, irrespective of whether the Administrative Agent
or the Lenders shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set‑off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. The Borrower hereby
agrees that any Participation Purchaser may exercise all rights of set-off with
respect to its participation interest as fully as if such Person were a Lender
hereunder.


SECTION 11.3    Benefit of Agreement


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the Administrative Agent, the Lead Arranger, the parties hereto, their
respective successors and

60

--------------------------------------------------------------------------------




assigns permitted hereby and Participation Purchasers to the extent provided in
subsection (d) of this Section) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)    Any Lender may at any time assign to one or more Eligible Assignees
(subject to the consent of certain Persons as set forth in the definition
thereof) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment Percentage and the portion of the
Loan at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
Percentage and the portion of the Loan at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment Percentage and the
portion of the Loan subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default under Sections
9.1(a) or (e) has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that the Borrower’s failure to respond within ten (10) days of receipt
of written notice of such assignment shall be deemed to be the Borrower’s
approval thereof; (ii) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the portion of the Loan assigned; and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.1 through 4.4 and 11.5 with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loan owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

61

--------------------------------------------------------------------------------




The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.


(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participation Purchaser”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the portion of the Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participation
Purchaser, agree to any amendment, waiver or other modification described in
clauses (a) through (g) of Section 11.6 that directly affects such Participation
Purchaser. Subject to subsection (e) of this Section, the Borrower agrees that
each Participation Purchaser shall be entitled to the benefits of Sections 4.1
through 4.4 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participation Purchaser also shall be entitled to the
benefits of Section 11.2 as though it were a Lender, provided such Participation
Purchaser agrees to be subject to Section 3.8 as though it were a Lender.


(e)    A Participation Purchaser shall not be entitled to receive any greater
payment under Section 4.2 or 4.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participation
Purchaser, unless the sale of the participation to such Participation Purchaser
is made with the Borrower’s prior written consent. A Participation Purchaser
that would be a “foreign corporation, partnership or trust” within the meaning
of the Code if it were a Lender shall not be entitled to the benefits of
Section 4.4 unless the Borrower is notified of the participation sold to such
Participation Purchaser and such Participation Purchaser agrees, for the benefit
of the Borrower, to comply with Section 4.4(d) as though it were a Lender.


(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Notes, if any)
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle managed or
sponsored by the Granting Lender or an Affiliate thereof (an “SPC”) the option
to fund all or any part of any Loan that such Granting Lender would otherwise be
obligated to fund pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, (ii)

62

--------------------------------------------------------------------------------




if an SPC elects not to exercise such option or otherwise fails to fund all or
any part of such Loan, the Granting Lender shall be obligated to fund such Loan
pursuant to the terms hereof, (iii) no SPC shall have any voting rights pursuant
to Section 11.6, (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender and (v) each
Granting Lender’s obligations under this Agreement shall remain unchanged. Each
party hereto agrees that no SPC will be entitled to any rights or benefits
except as expressly set forth in this subsection (g). The funding of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent that, and as if, such Loan were funded by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable for so
long as, and to the extent, the Granting Lender provides such indemnity or makes
such payment. Notwithstanding anything to the contrary contained in this
Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of the Loan to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC. This subsection
(g) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loan is being funded by an SPC at the time of
such amendment.


(h)Notwithstanding anything to the contrary contained herein, any Lender that is
a Fund may create a security interest in all or any portion of the Loan owing to
it and the Notes, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities, provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 11.3, (i) no such
pledge shall release the pledging Lender from any of its obligations under the
Credit Documents and (ii) such trustee shall not be entitled to exercise any of
the rights of a Lender under the Credit Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.


SECTION 11.4    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein are cumulative
and not exclusive of any rights or remedies which the Administrative Agent or
any Lender would otherwise have. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Lender to any other or further action in any
circumstances without notice or demand.


SECTION 11.5    Payment of Expenses, etc. The Borrower agrees to: (i) pay all
reasonable out‑of‑pocket costs and expenses of (A) each Agent-Related Person in
connection with the negotiation, preparation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and expenses of a single special counsel to the

63

--------------------------------------------------------------------------------




Administrative Agent) and any amendment, waiver, consent or assignment relating
hereto and thereto including, but not limited to, any such amendments, waivers
or consents resulting from or related to any work‑out, renegotiation or
restructure relating to the performance by the Borrower under this Agreement,
(B) the Administrative Agent and the Lenders in connection with enforcement of
the Credit Documents and the documents and instruments referred to therein and
any reasonable expenses incurred in connection with any work-out, renegotiation
or restructure relating to the performance by the Borrower under this Agreement
(including, without limitation, in connection with any such enforcement, the
reasonable fees and disbursements of counsel for the Administrative Agent and
each of the Lenders); and (ii) indemnify each Agent-Related Person, each Lender
and their respective Affiliates, directors, officers, employees, counsel,
agents, representatives and attorneys-in-fact from and hold each of them
harmless against any and all losses, liabilities, claims, damages or expenses
incurred by any of them as a result of, or arising out of, or in any way related
to, or by reason of, any investigation, litigation or other proceeding (whether
or not any Lender is a party thereto) related to the entering into and/or
performance of any Credit Document or the use of proceeds of the Loan hereunder
or the consummation of any other transactions contemplated in any Credit
Document, including, without limitation, the reasonable fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding; provided that the Borrower shall not be responsible for any
such losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified, in each case as found by a final, non-appealable judgment of a
court of competent jurisdiction; and provided further that in no event shall the
Borrower have any liability with respect to the settlement or compromise of any
claim or proceeding effected without its prior written consent nor shall the
Borrower be liable for the fees and disbursements of more than one firm of
attorneys in connection with the same matter in the same jurisdiction for all
Persons indemnified. The agreements in this Section 11.5 shall survive the
repayment of the Borrower Obligations and the termination of the Commitments.


SECTION 11.6    Amendments, Waivers and Consents. Neither this Agreement nor any
other Credit Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing and signed by the Required Lenders and
the Borrower; provided that no such amendment, change, waiver, discharge or
termination shall without the consent of each Lender affected thereby,


(a)    extend the Maturity Date;


(b)    reduce the rate or extend the time of payment of interest (other than as
a result of waiving the applicability of any post-default increase in interest
rates) on the Loan or reduce the amount or extend the time of payment of fees
owing hereunder; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;


(c)    reduce or waive or extend the time of payment of the principal amount of
the Loan;



64

--------------------------------------------------------------------------------




(d)    increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
a mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);


(e)    release the Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations except as permitted by
Section 8.2;


(f)    amend, modify or waive any provision of this Section 11.6 or Section 3.6,
3.8, 3.9(c), 3.10, 9.1(a), 11.2, 11.3 or 11.5; or


(g)    reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders.


Notwithstanding anything above to the contrary, unless also signed by the
Administrative Agent, no amendment, waiver or consent shall affect the rights or
duties of the Administrative Agent under this Agreement or any other Credit
Document.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loan and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.


SECTION 11.7    Counterparts; Telecopy. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of executed counterparts by
telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.


SECTION 11.8    Headings. The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.


SECTION 11.9    [Reserved].


SECTION 11.10    Survival of Indemnification and Representations and Warranties.
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Agreement, the making of
the Loan, and the repayment of the Loan and other obligations and termination of
the Commitments hereunder.


SECTION 11.11    Governing Law.


(A)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND THE PARTIES HERETO

65

--------------------------------------------------------------------------------




CONSENT TO SUCH GOVERNANCE, CONSTRUCTION AND INTERPRETATION UNDER THE LAWS OF
THE STATE OF NEW YORK; PROVIDED THAT EACH OF (a) THE INTERPRETATION OF THE
DEFINITION OF COMPANY MATERIA ADVERSE EFFECT AND THE DETERMINATION OF WHETHER
THERE SHALL HAVE OCCURED A COMPANY MATERIAL ADVERSE EFFECT, (b) THE
DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMATED AS CONTEMPLATED BY
THE ACQUISITION AGREEMENT AND (c) THE DETERMINATION OF WHETHER THE ACQUISITION
AGREEMENT REPRESENTATIONS ARE ACCURATE, SHALL BE DETERMINED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


(b)    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, MAY BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN
THE COURTS OF ANY JURISDICTION.


SECTION 11.12    Waiver of Jury Trial; Waiver of Consequential Damages. EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY. The Borrower agrees that the Administrative
Agent, any Lender, any of their Affiliates and their respective officers,
directors, employees, representatives, agents and attorneys‑in‑fact (each, an
“Indemnified Party”) shall not have any liability for any indirect or
consequential damages arising out of, related to or in connection with the
Credit Documents

66

--------------------------------------------------------------------------------




except to the extent such damages were caused by reason of gross negligence or
willful misconduct on the part of such Indemnified Party.


SECTION 11.13    Time. All references to time herein shall be references to
Eastern Standard Time or Eastern Daylight time, as the case may be, unless
specified otherwise.


SECTION 11.14    Severability. If any provision of any of the Credit Documents
is determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.


SECTION 11.15    Entirety. This Agreement together with the other Credit
Documents represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.


SECTION 11.16    Confidentiality. Each Lender agrees that it will use its
reasonable best efforts to keep confidential and to cause any representative
designated under Section 7.10 to keep confidential any non‑public information
from time to time supplied to it under or in connection with any Credit Document
including, without limitation, any such information furnished to a Lender prior
to or in connection with its entry into any Credit Document (the “Information”);
provided, however, that nothing herein shall affect the disclosure of any such
Information to (a) the extent such Lender in good faith believes such disclosure
is required by statute, rule, regulation or judicial process or applicable Law
or by subpoena or similar legal process, (b) the extent requested by any
regulatory authority having jurisdiction over such Lender or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) which has been notified of the confidential nature of
such Information, (c) counsel for such Lender or to its accountants, (d) bank
examiners or auditors or comparable Persons, (e) any Affiliate of such Lender,
(f) (i) any other Lender, (ii) any assignee, transferee or participant or any
direct contractual counterparties to any swap or derivative transaction relating
to Borrower and its obligations or (iii) any potential assignee, transferee or
participant of all or any portion of any Lender’s rights under this Agreement,
in each case who is notified of the confidential nature of the Information and
agrees to be bound by this provision or provisions reasonably comparable hereto,
(g) any other Person in connection with any litigation to which any one or more
of the Lenders is a party, (h) to any credit insurance provider relating to the
Borrower and its obligations, (i) any agent of such Lender solely in connection
with the administration of the Credit Documents, (j) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the bridge facility provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the bridge facility provided
hereunder, (k) in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder or (l) with the consent of the Borrower; and provided further that no
Lender shall have any obligation under this Section 11.16 to the extent any such
Information becomes available on a non‑confidential basis from a source other
than the Borrower or its Subsidiaries or that any Information becomes

67

--------------------------------------------------------------------------------




publicly available other than by a breach of this Section 11.16. Each Lender
agrees it will use all confidential Information exclusively for the purpose of
evaluating, monitoring, selling, protecting or enforcing its portion of the Loan
and other rights under the Credit Documents.


SECTION 11.17    Binding Effect.


(a)    This Agreement shall become effective when it shall have been executed by
the Borrower, each Lender and the Administrative Agent and thereafter this
Agreement shall be binding upon and inure to the benefit of the Borrower, each
Lender and the Administrative Agent, together with their respective successors
and assigns. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
indemnified parties hereunder) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)    This Agreement shall be a continuing agreement and shall remain in full
force and effect until the Loan, interest, fees and other Borrower Obligations
have been paid in full and all Commitments have been terminated. Upon
termination, the Borrower shall have no further obligations (other than the
indemnification provisions that survive) under the Credit Documents; provided
that should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
pursuant to court order, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.


SECTION 11.18    USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower and each of its Subsidiaries shall provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Act.


SECTION 11.19    No Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lead Arranger and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lead Arranger and
the Lenders on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby

68

--------------------------------------------------------------------------------




and by the other Credit Documents; (ii) (A) the Administrative Agent, the Lead
Arranger and each of the Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Lead Arranger nor any Lender has any
obligation to the Borrower or any of its respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; and (iii) the Administrative
Agent, the Lead Arranger, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its respective Affiliates, and neither the
Administrative Agent, the Lead Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower and its respective Affiliates. To
the fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Lead Arranger and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


[the remainder of this page intentionally left blank]



69

--------------------------------------------------------------------------------




    
WHEREFORE, each of the parties hereto has caused a counterpart of this Agreement
to be duly executed and delivered as of the date first above written.
THE SOUTHERN COMPANY,
as the Borrower
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Art P. Beattie
 
Name:
Art P. Beattie
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 































[Signature Page - Bridge Credit Agreement]





--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Richard Rivera
 
Name:
Richard Rivera
 
Title:
Vice President
 
 
 





























[Signature Page - Bridge Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


BANK OF AMERICA, N.A.
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Patrick Engel
 
Name:
Patrick Engel
 
 
 
 
Title:
Director
 
 
 

























[Signature Page - Bridge Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


BARCLAYS BANK PLC
 
 
 
 
by
 
 
 
 
 
 
 
 
By:
/s/Craig J. Malloy
 
Name:
Craig J. Mallory
 
 
 
 
Title:
Director
 
 
 

























[Signature Page - Bridge Credit Agreement]





--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


JP MORGAN CHASE BANK, N.A.
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Peter Christensen
 
Name:
Peter Christensen
 
 
 
 
Title:
Vice President
 
 
 

























[Signature Page - Bridge Credit Agreement]





--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


MIZUHO BANK, LTD
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Leon Mo
 
Name:
Leon Mo
 
 
 
 
Title:
Authorized Signatory
 
 
 

























[Signature Page - Bridge Credit Agreement]





--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Allison Newman
 
Name:
Allison Newman
 
 
 
 
Title:
Director
 
 
 

























[Signature Page - Bridge Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


MORGAN STANLEY BANK, N.A.
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Subhalakshmi Ghosh-Kohli
 
Name:
Subhalakshmi Ghosh-Kohli
 
 
 
 
Title:
Authorized Signatory
 
 
 

























[Signature Page - Bridge Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


SUNTRUST BANK
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/John Kovarik
 
Name:
John Kovarik
 
 
 
 
Title:
Vice President
 
 
 

























[Signature Page - Bridge Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Chi-Cheng Chen
 
Name:
Chi-Cheng Chen
 
 
 
 
Title:
Director
 
 
 

























[Signature Page - Bridge Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


UBS AG, STAMFORD BRANCH
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Darlene Arias
 
Name:
Darlene Arias
 
 
 
 
Title:
Director
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/ Craig Pearson
 
Name:
Craig Pearson
 
Title:
Associate Director



















[Signature Page - Bridge Credit Agreement]





--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


BNP PARIBAS
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Nicole Rodriguez
 
Name:
Nicole Rodriguez
 
 
 
 
Title:
Director
 
 
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Ade Adedeji
 
Name:
Ade Adedeji
 
 
 
 
Title:
Vice President

















[Signature Page - Bridge Credit Agreement]





--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


THE BANK OF NOVA SCOTIA
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/David Dewar
 
Name:
David Dewar
 
 
 
 
Title:
Director
 
 
 























[Signature Page - Bridge Credit Agreement]





--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE SOUTHERN COMPANY BRIDGE CREDIT AGREEMENT


U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
by
 
 
 
 
 
 
 
 
 
/s/Michael T. Sagges
 
Name:
Michael T. Sagges
 
 
 
 
Title:
Vice President
 
 
 



























[Signature Page - Bridge Credit Agreement]







--------------------------------------------------------------------------------




SCHEDULE 1.1(A)
COMMITMENTS AND COMMITMENT PERCENTAGES
Lender
Commitment
Commitment Percentage
Citibank, N.A.
$2,025,000,000.00
25.00%
Bank of America, N.A.
$643,950,000.00
7.95%
Barclays Bank PLC
$643,950,000.00
7.95%
JP Morgan Chase Bank, N.A.
$643,950,000.00
7.95%
Mizuho Bank, Ltd.
$643,950,000.00
7.95%
Wells Fargo Bank, N.A,
$643,950,000.00
7.95%
Morgan Stanley
$442,260,000.00
5.46%
SunTrust Bank
$442,260,000.00
5.46%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$442,260,000.00
5.46%
UBS AG, Stamford Branch
$442,260,000.00
5.46%
BNP Paribas
$362,070,00.00
4.47%
The Bank of Nova Scotia
$362,070,00.00
4.47%
U.S. Bank National Association
$362,070,00.00
4.47%
Total:
$8,100,000,000.00
100.00%






























































--------------------------------------------------------------------------------




SCHEDULE 11.1
NOTICES
BORROWER:
ADMINISTRATIVE AGENT:
 
 
The Southern Company
30 Ivan Allen Jr. Boulevard, N.W.
BIN SC1407
Atlanta, GA 30308
Attn: Dave Symons
Telephone: (404) 506-0782
Facsimile: (404) 506-0717
Email: dsymons@southernco.com
Citibank, N.A.
1615 Brett Rd.
New Castle, DE 19720
Attn: Agency Operations
Telephone: (302) 894-6010
Fax: (646) 274-5080
Email: glagentofficeops@citi.com
 
 
with a copy to:
 
The Southern Company
30 Ivan Allen Jr. Boulevard, NW
BIN SC1407
Atlanta, Georgia 30308
Attention: Todd A. Perkins
Tel: (404) 506-0739
Email: taperkin@southernco.com
Payment Instructions:
Citibank, N.A.
ABA# 021000089
Account No.:
Account Name: Medium Term Finance
Attn.: Global Loans Agency
Ref: Southern Company
 
 
with a copy to:
 
The Southern Company
30 Ivan Allen Jr. Boulevard, NW
BIN SC1203
Atlanta, Georgia 30308
Attention: Matthew D. Bozzelli
Tel: (404) 506-0439
Fax: (404) 506-0344
Email: mdbozzel@southernco.com
 












--------------------------------------------------------------------------------




EXHIBIT 2.2(B)
FORM OF NOTE
___________, 20__
FOR VALUE RECEIVED, THE SOUTHERN COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ___________ (the “Lender”),
at the Administrative Agent’s Office as set forth in that certain Bridge Credit
Agreement dated as of September 30, 2015 among the Borrower, the Lenders named
therein (including the Lender) and Citibank, N.A., as Administrative Agent (as
the same may be amended, modified, extended or restated from time to time, the
“Agreement”) (or at such other place or places as the holder of this Note may
designate), the aggregate amount of all advances made by the Lender as a portion
of the Loan, in lawful money and in immediately available funds, on the dates
and in the principal amounts provided in the Agreement, and to pay interest on
the unpaid principal amount of the portion of the Loan made by the Lender, at
such office, in like money and funds, for the period commencing on the date of
the Loan until the Loan shall be paid in full, at the rates per annum and on the
dates provided in the Agreement.
This Note is one of the Notes referred to in the Agreement and evidences the
portion of the Loan made by the Lender thereunder. The Lender shall be entitled
to the benefits of the Agreement. Capitalized terms used in this Note have the
respective meanings assigned to them in the Agreement and the terms and
conditions of the Agreement are expressly incorporated herein and made a part
hereof.
The Agreement provides for the acceleration of the maturity of the portion of
the Loan evidenced by this Note upon the occurrence of certain events (and for
payment of collection costs in connection therewith) and for prepayments of the
Loan upon the terms and conditions specified therein. In the event this Note is
not paid when due at any stated or accelerated maturity, the Borrower agrees to
pay, in addition to the principal and interest, all costs of collection,
including reasonable attorney fees.
Except as permitted by Section 11.3(b) of the Agreement, this Note may not be
assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.




THE SOUTHERN COMPANY,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 












--------------------------------------------------------------------------------




EXHIBIT 3.4
FORM OF NOTICE OF CONTINUATION/CONVERSION
TO:    Citibank, N.A., as Administrative Agent
RE:
Bridge Credit Agreement dated as of September 30, 2015 among The Southern
Company (the “Borrower”), the Lenders named therein and Citibank, N.A., as
Administrative Agent (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”)

DATE:    [               ], 20[     ]



--------------------------------------------------------------------------------

    
1.
This Notice of Continuation/Conversion is made pursuant to the terms of the
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Agreement.

2.
Please be advised that the Borrower is requesting on [          ], 20[    ]:

a.
$[__],000,000 of the presently outstanding principal amount of the Loan
presently being maintained as [Base Rate Loans][Eurodollar Loans] [with an
Interest Period ending on [______], 20[__]],

b.
be [converted into][continued as],

c.
[Eurodollar Loans having Interest Period of [one][two][three][six] months][Base
Rate Loans].





THE SOUTHERN COMPANY,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 












--------------------------------------------------------------------------------




EXHIBIT 5.2(B)
FORM OF NOTICE OF BORROWING
TO:        Citibank, N.A., as Administrative Agent
RE:
Bridge Credit Agreement dated as of September 30, 2015 among The Southern
Company (the “Borrower”), the Lenders named therein and Citibank, N.A., as
Administrative Agent (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”)

DATE:    [               ], 20[     ]
    
1.
This Notice of Borrowing is made pursuant to the terms of the Agreement. All
capitalized terms used herein unless otherwise defined shall have the meanings
set forth in the Agreement.

2.
Please be advised that the Borrower is requesting the Loan, and in that
connection sets forth below the terms on which the Loan is requested to be made:

a.
Borrowing date: [          ], 20[    ]

b.
Principal amount: $[           ]

c.
Interest Rate Basis: [Base Rate Loan][Eurodollar Loan]

d.
Interest Period and the last day thereof: [__]

3.
Please credit the following account with the Loan requested pursuant to this
Notice of Borrowing:

Bank: [               ]
[                ]
ABA #: [              ]
Acct #: [             ]
Account Name: [            ]




THE SOUTHERN COMPANY,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 










--------------------------------------------------------------------------------




EXHIBIT 5.2(I)
FORM OF SOLVENCY CERTIFICATE
Pursuant to Section 5.2(i) of the Bridge Credit Agreement referred to below, the
undersigned hereby certifies, solely in such undersigned’s capacity as [chief
financial officer] [chief accounting officer] [specify other officer with
equivalent duties] of The Southern Company (the “Borrower”), and not
individually, as follows:


As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loan, and after giving effect to the
application of the proceeds of such indebtedness:
 
a.
The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;



b.
The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;



c.
The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and



d.
The Borrower and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.



For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Bridge Credit
Agreement dated as of September 30, 2015 among the Borrower, the Lenders named
therein and Citibank, N.A., as Administrative Agent (as the same may be amended,
modified, extended or restated from time to time).


[Signature Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.


THE SOUTHERN COMPANY,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 












--------------------------------------------------------------------------------




EXHIBIT 7.1(c)
FORM OF COMPLIANCE CERTIFICATE
TO:        Citibank, N.A., as Administrative Agent
RE:
Bridge Credit Agreement dated as of September 30, 2015 among The Southern
Company (the “Borrower”), the Lenders named therein and Citibank, N.A., as
Administrative Agent (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”)

DATE:        [____________], 20[___]



--------------------------------------------------------------------------------

Pursuant to the terms of the Agreement, I, [__________________], [Chief
Financial Officer/ Treasurer/ Assistant Treasurer] of The Southern Company,
hereby certify that, as of the fiscal quarter ending [__________], 20[__], the
statements and calculations below are accurate and complete in all respects (all
capitalized terms used below shall have the meanings set forth in the
Agreement):
1.
Compliance with Section 7.11:

Ratio of Indebtedness to Capitalization
a.
 
Indebtedness
 
$[___________]
 
 
 
 
 
 
 
b.
 
Capitalization
 
$[___________]
 
 
 
 
 
 
 
c.
 
Ratio of Indebtedness to Capitalization
 
[             ] : [            ]
 

Maximum Allowed:
0.70
: 1.0.
 
 
 
 
 
 
 



2.    No Default or Event of Default exists except as indicated on a separate
page attached hereto, together with an explanation of the action taken or
proposed to be taken by the Borrower with respect thereto.


THE SOUTHERN COMPANY,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 




--------------------------------------------------------------------------------




EXHIBIT 11.3(B)
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Bridge Credit Agreement identified below (as
amended, the “Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
 
Assignor:
 
 
 
 
 
 
 
2.
 
Assignee:
 
 
 
 
 
[which is an Affiliate/Approved Fund of [identify Lender] Select as
applicable.]1]
 
 
 
 
 
3.
 
Borrower:
The Southern Company
 
 
 
 
 
 
4.
 
Administrative Agent:
Citibank, N.A., as the administrative agent under the Agreement
 
 
 
 
 
5.
 
Agreement:
Bridge Credit Agreement dated as of September 30, 2015 among The SouthernCompany
(the “Borrower”), the Lenders

____________________
1Select as applicable.





--------------------------------------------------------------------------------




 
 
 
named therein and Citibank, N.A., as Administrative Agent (as amended, modified,
extended or restated from time to time)
 
 
 
 
6.
 
Assigned Interest:
 

Facility Assigned
Aggregate Amount of the Loan made by all Lenders*
Portion of the Loan Assigned*
Percentage Assigned of the Loan2
Loan
$
$
%



[7.
 
Trade Date:
 
]3

Effective Date:                        , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 

ASSIGNEE
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 

_____________________________
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.


2Set forth, to at least 9 decimals, as a percentage of the /Loan.
3To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------




Consented to and Accepted:
 
 
 
CITIBANK, N.A., as
Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 

Consented to and Accepted:
 
 
 
THE SOUTHERN COMPANY, as Borrower
 
By:
 
 
Name:
 
 
Title:
 
 
 
 








--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Agreement (subject to receipt of
such consents as may be required under the Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vii) if it is a Lender that is not a “United
States person” (as such term is defined in Section 7701(a)(30) of the Code),
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Agreement, duly completed and executed by the Assignee and
(viii) if it is a Lender that is a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code), attached hereto is an Internal
Revenue Service Form W-9 as required to be delivered by it pursuant to the terms
of the



--------------------------------------------------------------------------------




Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



